        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 1 of 101



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR :                    Case No. _________
THE SUBSTANTIVELY CONSOLIDATED            :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
                                           :
            Plaintiff,                     :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE; SALLY A. LABONTE;        :
SCOTT A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE DYNASTY TRUST;            :
ROLAND G. LABONTE; ROLAND G.               :
LABONTE, TRUSTEE OF THE SCOTT A.           :
LABONTE DYNASTY TRUST; ROLAND G.           :
LABONTE, TRUSTEE OF THE ROLAND G.          :
LABONTE REVOCABLE TRUST; MARILYN P. :
LABONTE; MARILYN P. LABONTE, TRUSTEE :                   Jury Trial Demanded
OF THE MARILYN P. LABONTE 2015             :
REVOCABLE TRUST; MARILYN P. LABONTE :
TRUSTEE OF THE MARILYN P. LABONTE          :
REVOCABLE TRUST; JOSEPH W. SPARVERI, :
JR.; JOSEPH W. SPARVERI, JR., TRUSTEE OF :
THE SCOTT A. LABONTE DYNASTY               :
TRUST; LAWRENCE J. MARKS;                  :
JULIANO & MARKS, LLC;                      :
PAUL L. BOURDEAU;                          :
and ROBERT A. LANDINO                      :
                                           :
            Defendants.                    :
__________________________________________:

                                       COMPLAINT
       The Plaintiff, James Berman, Chapter 7 Trustee (the “Goldberg Trustee”) for the

substantively consolidated bankruptcy estates of the debtors, Michael S. Goldberg, LLC, d/b/a



                                             1
           Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 2 of 101



Acquisitions Unlimited Group (the “Debtor LLC”), and Michael S. Goldberg (“Goldberg”)

(collectively, referred to hereinafter as the “Goldberg Debtors”), as and for his complaint against

Scott A. LaBonte, individually and in his capacity as trustee of the Scott A. LaBonte Revocable

Trust (the “SAL Rev. Trust”), Sally A. LaBonte, individually and in her capacity as trustee of the

SAL Rev. Trust and the Scott A. LaBonte Dynasty Trust (the “SALDT”), Roland G. LaBonte,

individually and in his capacity as trustee of the SALDT and the Roland G. LaBonte Revocable

Trust (the “RGL Rev. Trust”), Marilyn P. LaBonte, individually and in her capacity as trustee of

the Marilyn P. LaBonte 2015 Revocable Trust (the “MPL 2015 Rev. Trust”) and the Marilyn P.

LaBonte Revocable Trust (the “MPL Rev. Trust”), Joseph W. Sparveri, Jr., CPA individually and

in his capacity as trustee of the SALDT, Lawrence J. Marks, Esq., the law firm Juliano & Marks,

LLC, Paul L. Bourdeau, Esq., and Robert A. Landino, respectfully alleges as follows:

                                       I.      INTRODUCTION

          1.   The Goldberg Trustee brings this action pursuant to the Racketeer Influenced and

Corrupt Organizations Act (“RICO”) to remedy the substantial harm Defendants, as defined

herein, have caused to the hundreds of victims of the Goldberg Debtors’ Ponzi scheme (“Goldberg

Victims”).

          2.   Scott A. LaBonte was an investor in and feeder to the pure Ponzi Scheme run by

the Goldberg Debtors (the “Goldberg Scheme”). SAL knew that the Goldberg Scheme was a

fraud, but he saw it as an opportunity to make a quick and substantial profit. That is exactly what

he did.

          3.   The Goldberg Scheme collapsed in late 2009. Soon thereafter, the United States

Bankruptcy Court for the District of Connecticut (the “Bankruptcy Court”) appointed the Goldberg

Trustee, who commenced an action against SAL’s cousin, Edward Malley (“E. Malley”), to avoid

and recover more than $14 million in transfers that he had received from the Goldberg Scheme.


                                                2
            Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 3 of 101



SAL invested in the Goldberg Scheme through E. Malley and he knew that the Goldberg Trustee

would also sue him to recover the millions in Goldberg Scheme related transfers that he had

received.

       4.       Within weeks from when the Goldberg Trustee commenced litigation against E.

Malley, SAL, certain members of SAL’s family and certain professionals who had been

performing services for SAL and his family for decades commenced what has become nearly a

decade long joint effort that remains ongoing to (i) impede and obstruct the Goldberg Trustee from

recovering the Goldberg Scheme transfers from SAL and (ii) preserve SAL’s assets.

       5.       After nearly a decade of serial fraudulent obstruction and the commission of

numerous predicate acts, including obstruction of justice, money laundering, fraudulent transfers

and concealments, bankruptcy fraud, mail fraud, and wire fraud the association-in-fact enterprise

that began on June 2, 2010, (hereinafter the “Enterprise to Obstruct the Goldberg Trustee”) has

prevented the Goldberg Trustee from collecting the judgment entered in his favor against SAL (the

“SAL Judgment”), dated September 27, 2017, which now exceeds $8,707,575.86. Left with no

alternative, the Goldberg Trustee now seeks to hold the Defendants accountable for their wrongful

acts and the injuries that they caused to the Goldberg Trustee, as the court-appointed fiduciary

charged with the duty of maximizing the Goldberg Victims’ recovery.

       6.       As a result of the conduct detailed herein, the Goldberg Trustee is entitled to recover

tens of millions of dollars under the RICO Act from the Defendants, each of whom knowingly and

intentionally helped SAL to impede and obstruct the Goldberg Trustee by fraudulently transferring

SAL’s assets beyond his reach and enabling SAL to personally retain the benefit of the assets that

he fraudulently transferred, all to the detriment of the Goldberg Victims.




                                                  3
           Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 4 of 101



       7.      The Defendants’ pattern of racketeering activity has deprived the Goldberg Victims

of any meaningful recovery on the multi-million-dollar SAL Judgment and proximately caused

the Goldberg Debtors’ estate to incur millions of dollars in professional fees and expenses

attempting to enforce what became the SAL Judgment.

       8.      The Defendants’ misconduct perseverates to this very day. After pursuing for

nearly a decade the serial fraudulent transfers made and enabled by the Defendants, which stripped

all value from otherwise viable business interests, rendering them hollow shells, this RICO action

is the Goldberg Trustee’s only remaining viable avenue to satisfy the SAL Judgment and

compensate the Goldberg Victims for the damages that the Defendants have caused.

                                   II.     JURISDICTION & VENUE

       7.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because many

of the events and much of the conduct giving rise to the Goldberg Trustee’s claims occurred in this

District. Venue is also proper in this District pursuant to 18 U.S.C. § 1965(a), because the

Defendants transact affairs in this District, and pursuant to 18 U.S.C. § 1409(a), because the

Goldberg Trustee’s claims are related to a case under title 11.

                                         III.   THE PARTIES
       A. The Goldberg Trustee

       9.      On November 18, 2009, (the “Petition Date”), certain petitioning creditors filed

involuntary petitions for relief under Chapter 7 of the Bankruptcy Code against the Goldberg

Debtors.

       10.     On November 24, 2009, the Bankruptcy Court, the Hon. Albert J. Dabrowski (Ret.)

(hereinafter “Judge Dabrowski”) entered the Order for Relief in the Goldberg Debtors’ cases.




                                                 4
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 5 of 101



       11.     By Orders dated January 11, 2010, Judge Dabrowski confirmed the election of James

Berman as the Chapter 7 Trustee in both cases.

       12.     On May 19, 2011, the United States District Court for the District of Connecticut, the

Hon. Robert N. Chatigny (hereinafter “Judge Chatigny”), entered an order titled: Order Appointing

Receiver (the “Receivership Order”), which appointed James Berman as Receiver for restitution in

United States of America v. Michael S. Goldberg, Crim. Pro. No. 3:10-cr-192 (RNC) (the “Criminal

Case”), the criminal matter arising out of the Goldberg Scheme (as defined below).

       13.     In accordance with the Receivership Order, on June 16, 2011, Judge Dabrowski

entered an order approving James Berman as Receiver due to, inter alia, the “substantial if not virtual

identity between the creditors [of the Goldberg Debtors’ bankruptcy estate] and the victims of the

Goldberg Ponzi Scheme.”

       14.     On October 5, 2012, Judge Dabrowski entered an order substantively consolidating

the Goldberg Debtors’ bankruptcy estates.

       15.     The Goldberg Trustee has the statutory authority to bring this action pursuant to,

inter alia, 11 U.S.C. § 323(a) and (b).

       B. The Defendants

       14.     SAL is an individual who, upon information and belief, resides at 106 Carnegie

Harbor Drive, Portsmouth, Rhode Island. SAL is a trustee of the SAL Rev. Trust. SAL is sued

herein personally and in his capacity as a trustee of the SAL Rev. Trust.

       15.     Sally A. LaBonte (“Sally LaBonte”) is an individual who, upon information and

belief, resides at 106 Carnegie Harbor Drive, Portsmouth, Rhode Island. Sally LaBonte is SAL’s

wife and is a trustee of the SAL Rev. Trust and a trustee of the SALDT. Sally LaBonte is sued




                                                  5
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 6 of 101



herein personally as well as in her capacity as a trustee of the i) SAL Rev. Trust (hereinafter “Sally

LaBonte Rev. Trustee”) and ii) SALDT (hereinafter “Sally LaBonte Dynasty Trustee”).

       16.     Roland G. LaBonte (“Roland LaBonte”) is an individual who resides at 195 Regatta

Dr., Jupiter, Florida. Roland LaBonte is Marilyn LaBonte’s husband, SAL’s father, a trustee of

the SALDT, and the settlor and a trustee of the RGL Rev. Trust. Roland LaBonte is sued herein

personally as well as in his capacity as trustee of the i) SLDT (hereinafter “Roland LaBonte

Dynasty Trustee”) and ii) RGL Rev. Trust (hereinafter “Roland RGL Rev. Trustee”).

       17.     Marilyn P. LaBonte (“Marilyn LaBonte”) is an individual who resides at 195

Regatta Dr., Jupiter, Florida. Marilyn LaBonte is SAL’s mother, Roland LaBonte’s wife, and the

settlor and a trustee of the MPL 2015 Rev. Trust and the MPL Rev. Trust. Marilyn LaBonte is

sued herein personally, in her capacity as trustee of the MPL 2015 Rev. Trust (hereinafter “Marilyn

MPL 2015 Rev. Trustee”) and in her capacity as trustee of the MPL Rev. Trust (“Marilyn MPL

Rev. Trustee” and jointly with SAL, SAL Rev. Trustee, Sally LaBonte, Sally LaBonte Rev.

Trustee, Sally LaBonte Dynasty Trustee, Roland LaBonte, Roland LaBonte Dynasty Trustee,

Roland-RGL Rev. Trustee, Marilyn LaBonte and Marilyn MPL 2015 Rev. Trustee, the “LaBonte

Family”).

       18.     Joseph W. Sparveri, Jr. (“J. Sparveri, CPA”) is an individual who resides at 507

Main Street, Old Saybrook, Connecticut. J. Sparveri, CPA is the decades-long accountant to the

LaBonte Family and to certain entities that they dominate and control. J. Sparveri, CPA is

currently and has been since 2012, a partner of CohnReznick, LLP. Previously, J. Sparveri, CPA

was employed by JH Cohn LLP, a CohnReznick, LLP predecessor, and Kostin, Ruffkess &

Company LLC, a JH Cohn LLP predecessor. Until October 2013, J. Sparveri, CPA served as the




                                                  6
          Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 7 of 101



non-insider trustee of the SALDT (“J. Sparveri Dynasty Trustee”). J. Sparveri, CPA is sued herein

personally and in his capacity as a trustee of the SALDT.

       19.     Lawrence W. Marks, Esq. (“L. Marks, Esq.”) is an individual domiciled in the state

of Connecticut and an attorney with the law firm Juliano & Marks, LLC (“J&M”). L. Marks, Esq.

maintains a license to practice law in the state of Connecticut. L. Marks, Esq. has, for a number

of years, provided legal services to the LaBonte Family and entities they dominate and control.

       20.     J&M is a limited liability company organized under the laws of the state of

Connecticut with its principle place of business in West Hartford, Connecticut. J&M is a law firm

of which L. Marks, Esq. is a member.

       21.     Paul L. Bourdeau, Esq. (“P. Bourdeau, Esq.” and along with J. Sparveri, CPA, L.

Marks, Esq., and J&M, collectively referred to herein as the “Professionals”) is an individual

domiciled in the state of Connecticut. P. Bourdeau, Esq. is a principal with the law firm of

Cummings & Lockwood, LLC (“C&L”) and has been practicing law for 38 years. He currently

practices out of C&L’s West Hartford, Connecticut office. P. Bourdeau, Esq. has, for many years,

provided legal services to the LaBonte Family. P. Bourdeau, Esq. regularly advises three

generations of the LaBonte Family on matters related to various LaBonte Family trusts that he

helped establish with his high school classmate and personal and professional friend and associate,

J. Sparveri, CPA. P. Bourdeau, Esq. and J. Sparveri, CPA, who have known each other for

decades, helped create and oversee, among others, the LaBonte Family Dynasty Trust (the

“LFDT,” which was settled by Roland LaBonte), the SALDT, and the MPL 2015 Rev. Trust, in

addition to many other trusts established for other investors SAL introduced to the Goldberg

Scheme.




                                                7
            Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 8 of 101



       22.      SAL was a referral source for high-net worth individuals to both J. Sparveri, CPA

and P. Bourdeau, Esq. SAL introduced both of them to former professional baseball player Carl

Pavano (“Mr. Pavano”) in December 2006, two years after Mr. Pavano had signed a four-year,

$40 million contract with the New York Yankees. Mr. Pavano retained both J. Sparveri, CPA and

P. Bourdeau, Esq. to provide professional services. Upon information and belief, SAL also

introduced both J. Sparveri, CPA and P. Bourdeau, Esq. to Richard Polidori (“Mr. Polidori”), a

successful Connecticut businessman. Mr. Polidori retained both J. Sparveri, CPA and P. Bourdeau,

Esq. to provide professional services. Both Mr. Pavano and Mr. Polidori were investors in multiple

LaBonte family owned and controlled real estate entities.

       23.      SAL was a supporter of UConn athletics and brought former UConn athletes who

went on to play professional sports into certain of his investments, including the Goldberg Scheme

(Alfred Fincher) and a LaBonte Family owned and controlled real estate entity (Dan Orlovsky).

Upon information and belief, both J. Sparveri, CPA and P. Bourdeau, Esq. were aware of SAL’s

relationships and motivated to develop their own professional relationships with those same

individuals, as well as to introduce SAL to potential investors for his and his family’s real estate

business.

       24.      Robert A. Landino (“R. Landino, and with all other defendants collectively

“Defendants”) is an individual domiciled in the state of Connecticut. R. Landino owns and

operates a real estate development company. During the period 2006-2013, R. Landino partnered

with SAL on a number of real estate development joint ventures, as further described below.




                                                 8
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 9 of 101



                                IV.     Facts Common to All Counts

       A.      The Goldberg Scheme and SAL’s Investments

       25.     Beginning in 1997 and continuing until 2009, the Goldberg Debtors ran a pure

Ponzi scheme (the “Goldberg Scheme”), which remains one of the largest known Ponzi schemes

ever perpetrated in Connecticut.

       26.     The Goldberg Scheme did not involve any legitimate business or investment

activity by the Goldberg Debtors. Instead, “the only revenues derived in connection with [the

Goldberg Debtors’] ventures were the moneys the Debtors collected from a succession of new

investors, whose money was then used to repay the earlier investors their original investment and

guaranteed profits.” May 11, 2015, Amended Proposed Findings of Fact and Conclusions of Law

(Dabrowski, J.), Berman, Chapter 7 Trustee v. Edward Malley, et al., Adv. Pro. No. 10-2082

(hereinafter “Judge Dabrowski Findings”) at pp. 4-5, adopted in all material respects by the District

Court’s September 27, 2017, Order RE Proposed Findings (Thompson, J.) Berman, Chapter 7

Trustee v. Edward Malley, et al., Civ. No. 3:15-cv-1682 (AWT) (hereinafter “Judge Thompson

Findings”).

       27.     Between the early 2000s and 2007, investment activity in the Goldberg Scheme

increased significantly as a result of “feeders” who enjoyed significant financial rewards for luring

additional investors to the scheme. “In some instances, Goldberg compensated these ‘feeders’

through payment of a ‘finder’s fee.’ In other instances, Goldberg paid nothing and a loan fee was

charged by the ‘feeder’ which was taken out of the third party’s funds before the balance was paid

over to Goldberg for his use.” Judge Dabrowski Findings, pp. 16-17.

       28.     Ultimately, feeders caused the scope of the Goldberg Scheme to increase

dramatically from 2007 to 2009. It involved transactions exceeding $100 million and caused losses




                                                 9
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 10 of 101



to the Goldberg Victims amounting to $30 million. There are hundreds of Goldberg Victims who

are entitled to receive distributions from the Goldberg Debtors’ bankruptcy estate.

       29.     One such feeder was E. Malley, SAL’s cousin, who began investing his own money

in the Goldberg Scheme in April 2005. Over time, E. Malley stopped risking his own money and

began feeding money entrusted to him by third-parties into the Goldberg Scheme in order to profit

from others’ investments. In total, E. Malley, individually and as a feeder to third-party investors,

received approximately $14 million from the Goldberg Debtors.

       30.     Of the approximately forty-seven individuals who paid money to E. Malley for

investment in the Goldberg Scheme, the largest investments came from SAL, E. Malley’s “close”

friend and cousin. Judge Dabrowski Findings, p. 28.

       31.     Beginning on or about January 16, 2006, and continuing until October 11, 2007,

SAL invested money in the Goldberg Scheme through a series of six promissory notes issued by

E. Malley (the “Malley/SAL Notes”). Judge Dabrowski Findings at p. 29. Five of the six

Malley/SAL Notes contained explicit instructions that the funds “could only be utilized for an

investment in [Debtor LLC] for business or investment activities.” Judge Dabrowski Findings at

p. 29. The only Malley/SAL Note that did not include that express requirement was the first note,

which was also by far the lowest in terms of dollar amount.

       32.     “Because [SAL] knew the Goldberg Scheme was a fraud, he structured his own

investments in the Goldberg Scheme… as loans memorialized by” the Malley/SAL Notes.

September 30, 2018, Ruling on Motion to Compel and Motions to Quash Subpoenas (Thompson,

J.) issued in Berman, Chapter 7 Trustee v. Sally A. LaBonte, et al., Civ. No. 3:15-cv-01687 (AWT)

(hereinafter “Crime-Fraud Order”) at p. 2. SAL utilized the Malley/SAL Notes in an effort to

insulate himself “from any liability and loss if the questionable investment with Goldberg went




                                                 10
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 11 of 101



sour.” Judge Dabrowski Findings at p. 69. At the same time, SAL touted his relationship with

Goldberg, and boasted in a professional biography from 2008 that he was a “partner in

[Goldberg’s] investment firm.”

       33.     The Malley/SAL Notes carried usurious annual interest rates of between 25% and

40%. In many instances the Malley/SAL Notes included a mandatory 20% “loan fee” payable to

SAL upon execution of the note.

       34.     Counsel for SAL drafted the Malley/SAL Notes. Judge Dabrowski Findings at p.

29. “[A]lthough all of the notes continued to be executed in Connecticut, [SAL] chose upon the

advice of his attorney to have the notes governed and construed under Nevada law so as to avoid

violating Connecticut usury laws.” Judge Dabrowski Findings at p. 30; see also Crime-Fraud

Order at pp. 2-3. In the Crime-Fraud Order, Judge Thompson “conclude[d] that there is probable

cause to believe that fraud has been committed by [SAL]… [and] [t]here is probable cause to

believe that [SAL] made the [Dynasty Trust Transfers, as defined herein] with actual intent to

hinder, delay, or defraud the Trustee.” Crime-Fraud Order at p. 11. Judge Thompson also

determined that there is “probable cause to believe that the documents and communications at

issue here [between certain of the Defendants] were in furtherance of a transfer of assets made by

[SAL] with actual fraudulent intent.” Crime-Fraud Order at 15.

       35.      J. Sparveri, CPA has been providing accounting, auditing, investment and other

advice and services to SAL, Roland LaBonte other members of the LaBonte family and entities

that they own and control for more than thirty-five years.

       36.     J. Sparveri, CPA holds, or at the very least held, a securities industry Series 7

General Securities Representative license and from 2001 through 2013 was registered with LPL

Financial as a securities broker.




                                                11
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 12 of 101



       37.     In connection with SAL’s investments in the Goldberg Scheme, J. Sparveri, CPA

reviewed the Malley/SAL Notes and was concerned that their interest rates would violate

Connecticut usury law. Among others, J. Sparveri, CPA advised SAL on the use of Nevada law

in the Malley/SAL Notes, concluding that SAL had nothing to lose by utilizing Nevada law.

       38.     J. Sparveri, CPA calculated the interest due on the Malley/SAL Notes. He did so

on a compound basis, charging E. Malley interest on interest, which exacerbated the already

usurious interest rates SAL received.

       39.     SAL only made three Goldberg Scheme investments with his own money, as he too

became a feeder by packaging investments into the Goldberg Scheme from others by way of the

Malley/SAL Notes. Judge Dabrowski Findings at p. 31.

       40.     SAL sourced a significant portion of the funds invested in the Goldberg Scheme

through the Malley/SAL Notes from third-party “sub-investors,” including Roland LaBonte, Chad

LaBonte (SAL’s brother), Mr. Pavano, Mr. Polidori, Alfred Fincher (Fincher), and Scott Custer

(collectively, the “SAL Sub-Investors”). SAL utilized the SAL Sub-Investors’ funds because

“borrowing money from third parties made it a lower risk investment for him.” Judge Dabrowski

Findings at p. 31.

       41.     In exchange for the SAL Sub-Investors’ funds, SAL issued promissory notes that

mirrored the Malley/SAL Notes, including provisions that required all funds collected from the

SAL Sub-Investors to be invested with the Debtor LLC and providing that Nevada law applied.

Judge Dabrowski Findings at pp. 33-34.

       42.     Sally LaBonte knew, as of 2006, that SAL was investing money with Goldberg via

E. Malley.




                                              12
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 13 of 101



        43.    SAL’s efforts as a feeder “magnified and spread the harm to the creditor-victims of

the Estate by furthering and enlarging the Goldberg Scheme.” Crime-Fraud Order, p. 2. “By

adding to the pot in placing other peoples’ money with the Debtors, [SAL] and [E.] Malley were

both extending the ability of the Debtors to keep the Ponzi scheme going and at the same time

increasing the likelihood that their own investments would be repaid.” Judge Dabrowski Findings

at p. 71. Indeed, “[SAL] knowingly participated in an enterprise he knew was a fraud.” Judge

Thompson Findings at p. 5.

        44.    SAL was a “net winner” in the Goldberg Scheme because he “received a full return”

of his original investment in addition to significant, unearned profits. In total, between January

15, 2008, and May 20, 2009, SAL received $7,241,797.52 in transfers from the Goldberg Debtors

through E. Malley, who SAL continued to use as an intermediary in order to create the false

appearance of separation between himself and the Goldberg Scheme. Of course, SAL’s windfall

came at the expense of the Goldberg Victims, “whose own investments were either not repaid at

all or only repaid in part.” Judge Dabrowski Findings, p. 5.

        45.    Ultimately, a large group of investors who the Goldberg Debtors never paid sued

Goldberg and froze his assets. Shortly thereafter, in November 2009, Goldberg voluntarily turned

himself in to the FBI and began cooperating with authorities to unwind the Goldberg Scheme.

Goldberg entered a plea of guilty to federal wire fraud charges in September of 2010.

        46.    On May 16, 2011, Judge Chatigny sentenced Goldberg to a term of imprisonment

of 120 months and ordered restitution in the amount of $31,023,035.40 (the “Restitution Order”).

        47.    Creditors also filed involuntary bankruptcy petitions against Goldberg and the

Debtor LLC in November 2009, after which the Goldberg Debtors consented to the entry of Orders

for Relief.




                                                13
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 14 of 101



       48.     Following the initial Meeting of Creditors and an election, by orders dated January

11, 2010, the Court confirmed James Berman as Chapter 7 Trustee in both involuntary bankruptcy

cases, which the Court later substantively consolidated.

       49.     Since that time, the Goldberg Trustee has undertaken significant efforts to identify

and collect assets that could compensate the Goldberg Victims, including commencing approximately

200 clawback actions (“adversary proceedings”) designed to recover Goldberg Scheme payments

made to “net winners,” such as SAL. The Goldberg Trustee equitably distributed the net-proceeds

from these adversary proceedings to the Goldberg Victims.

       50.     The first adversary proceeding that the Goldberg Trustee commenced, which was by

far the largest in terms of both the monetary relief sought and the number of defendants, was James

Berman, Chapter 7 Trustee v. Edward Malley, et al., Adv. Pro. No. 10-2082 (the “Malley-LaBonte

Action”). The overwhelming number of defendants in other adversary proceedings settled with the

Goldberg Trustee in the face of overwhelming evidence.

       51.     The Malley-LaBonte Action claims against E. Malley, SAL, and several others

were tried to Judge Dabrowski over five days in June 2011.

       52.     On September 27, 2017, following Judge Thompson’s review and rejection of

SAL’s objections to Judge Dabrowski’s Findings, the Goldberg Trustee obtained a judgment (the

“September 2017 Judgment”), which included, inter alia, the SAL Judgment in the amount of

$7,241,797.52 plus 3.25% interest accruing from November 12, 2010 (plus post-judgment interest

accruing at 1.31% pursuant to 28 U.S.C. § 1961). SAL owes the Goldberg Trustee no less than $

$8,707,575.86 on the SAL Judgment, and interest continues to accrue at $318.20 per diem.

       53.     The September 2017 Judgment also included a judgment against E. Malley in the

amount of $14,237,720.77 plus prejudgment interest accruing at 3.25% from November 12, 2010




                                                 14
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 15 of 101



and post-judgment interest accruing at 1.31%. E. Malley presently owes the Goldberg Trustee

$15,799,908.26 on the September 2017 Judgment.

       54.     As part of the June 2011 trial of the Malley-LaBonte Action, Judge Dabrowski also

entered an Order, which Judge Thompson affirmed over SAL’s objection, providing the harshest

sanction short of default for spoliation of evidence: adverse inferences against SAL because he

intentionally destroyed all of his Goldberg Scheme related emails and he continued to do so after

he received a litigation hold demand from the Goldberg Trustee and, most egregiously, even after

the Goldberg Trustee sued him.

       55.     Judge Dabrowski characterized SAL’s conduct as “cavalier … in deleting the e-

mails, even up to the date of the Trial [in the Malley-LaBonte Action] [that] is both egregious and

reflective of his gross negligence, likely rising to the level of bad faith.” March 31, 2015,

Memorandum and Order Granting Motion for Adverse Inference on Account of Spoliation

(Dabrowski, J.), at pp. 7-8 (hereinafter “Judge Dabrowski Adverse Inference Order”).

       56.     Judge Dabrowski sanctioned SAL for willfully destroying evidence, drawing the

following Adverse Inferences against him: (i) “that [SAL] knew or suspected that he had been

participating in an illegitimate enterprise” and (ii) “that [SAL] knew or suspected that the transfers

he received from the Debtors … were derived from an illegal or illegitimate business enterprise”

(the “Adverse Inferences”). (Judge Dabrowski Adverse Inference Order, at 9).

       B.      The Illegal Conduct of the Enterprise to Obstruct the
               Goldberg Trustee’s Primary Actors and Co-Conspirators

       57.     “[SAL] became aware of [the Malley-LaBonte Action], shortly after it was filed in

May 2010, from a conversation he had with [E.] Malley.” Judge Dabrowski Findings at p. 35.

“When Malley told [SAL] that he had been sued by the [Goldberg] Trustee, [SAL] understood that

the purpose of the [Goldberg] Trustee’s lawsuit was to ‘claw-back’ for the benefit of creditor-



                                                 15
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 16 of 101



victims the money [E.] Malley had received from the Goldberg Scheme.” Crime-Fraud Order at

p .5.

        58.   Upon learning that the Goldberg Trustee had sued E. Malley, SAL knew that the

Goldberg Trustee would soon discover his involvement in the Goldberg Scheme, including the

Malley/SAL Notes and his role as a feeder.

        59.   In fact, after the Goldberg Scheme was publicly disclosed, J. Sparveri, CPA

discussed with SAL the fact that Goldberg had been running a Ponzi scheme and J. Sparveri, CPA

characterized SAL as “concerned.”

        60.   When SAL heard from his cousin E. Malley that the Goldberg Trustee had

commenced a claw-back action against him, SAL reached out to his father, Roland LaBonte, J.

Sparveri, CPA and P. Bourdeau, Esq. for assistance devising and executing a plan to insulate his

assets from the Goldberg Trustee.

        61.   The entire LaBonte Family had an extensive history with Ponzi schemes. Chad

LaBonte invested in the Madoff Ponzi scheme. Likewise, Shawn LaBonte, SAL’s other brother,

along with Roland LaBonte and Marilyn LaBonte through their revocable trusts and the LFDT

(with Marilyn LaBonte and J. Sparveri, CPA as trustees), invested in the Rothstein Ponzi scheme.

J. Sparveri, CPA also invested personally in the Rothstein Ponzi Scheme and introduced some of

the SAL Sub-Investors to that scheme.

        62.   SAL arranged for a June 2, 2010, meeting (the “RICO Meeting”) in the offices of

Devcon Enterprises, Inc. (“Devcon”), the LaBonte Family closely held real estate management

company that provided property management, bookkeeping, and other services to LaBonte Family

owned and controlled real estate, consisting of commercial shopping centers and residential

apartment complexes.




                                              16
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 17 of 101



       63.    SAL, Roland LaBonte, J. Sparveri, CPA and P. Bourdeau, Esq. (the “RICO

Meeting Participants”) attended the RICO Meeting.

       64.    In response to Judge Thompson’s Crime-Fraud Order determining that there was

“probable cause to believe that a fraud was committed [by SAL] and that the communications at

issue were in furtherance of that fraud;” Crime-Fraud Order at p. 8; C&L produced P. Bourdeau,

Esq.’s notes from the RICO Meeting (the “RICO Notes”). The RICO Notes reference a potential

“claw back” by a “Hartford Trustee” (the Debtors’ bankruptcy cases were originally pending in

the Hartford division of the Bankruptcy Court), evidencing that the true purpose of the RICO

Meeting was to denude SAL of any property that could satisfy a future judgment in favor of the

Goldberg Trustee while allowing SAL unfettered control over and access to those assets.

       65.    P. Bourdeau, Esq. admitted during an October 2018 deposition that the purpose of

the RICO Meeting was to discuss and determine actions that SAL could take to put his assets

beyond the reach of the Goldberg Trustee:

              Q.      So what was discussed as to options [SAL] should
                      consider?
              A.      Well, we discussed -- Item 4 is option does he
                      pay down line of credit note. Item 5 is the possible
                      refi on Rhode Island. Item 7 is extension of the dynasty
                      trust note, and Item 8 is someone floated the idea of
                      additional sales to the dynasty trust.
               Q.     And all of those options were intended to move
                      Scott LaBonte's assets in case the Trustee sought either
                      prejudgment remedy or sued him and obtained a judgment;
                      right?
               A.     Those were the options he could consider given
                      the situation he was in, yes.
               Q.     What was the situation that he was in?
               A.     Where he was concerned about a potential
                      claw-back from the Goldberg deal.




                                               17
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 18 of 101



(October 12, 2018, deposition of P. Bourdeau, Esq, at 173(21)-174(11), conducted in James

Berman, Trustee v. Sally LaBonte, et al., Adv. Pro. 14-02026, now pending before the Hon. Alvin

Thompson at Case No. 3:15-cv-01687 (AWT) (the “SALDT Action”)).

       66.     J. Sparveri, CPA was more direct about the purpose of the RICO Meeting during a

November 2018 deposition:

               Q.     So there may be other reasons for putting assets in a dynasty
                      trust, but specific to the [RICO] [M]eeting that we're talking
                      about, the purpose of that meeting was to discuss putting
                      Scott LaBonte's assets in the dynasty trust so that they would
                      not be recoverable by the trustee; right?
                      [Objection to Form]
               A.     Yes.

       67.     (November 14, 2018, deposition of J. Sparveri, CPA, at 137(25)-138(9), conducted

in the SALDT Action).

       68.     Others were not so forthcoming. When asked why the Dynasty Trust Transfers, as

defined herein, occurred, Sally LaBonte testified in 2014 that she and SAL, along with individuals

who were guardians of her children, were going to be taking a trip to Italy by plane, which could

conceivably crash. Sally LaBonte “testified that everything had to be done before they left on that

trip, and that she wanted everything finalized because she was nervous about them all traveling

together.” Crime-Fraud Order at p. 14.

       69.     Judge Thompson rejected Sally LaBonte’s proffered explanation, noting that there

was “probable cause to believe” that it was “pretextual” because the “trip [to Italy] took place

between June 15, 2010 and June 28, 2010 and the documentation was not completed until after

that trip and it was then backdated to June 2, 2010.” Crime-Fraud Order at p. 14.

       70.     Certain of the Defendants formed the Enterprise to Obstruct the Goldberg Trustee

on June 2, 2010. Incredibly, on the very same day, Roland LaBonte and Marilyn LaBonte, along



                                                18
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 19 of 101



with, inter alia, J. Sparveri, CPA, commenced an action alleging violations of RICO and other

claims for relief seeking to recover losses that they incurred investing in the Rothstein Ponzi

Scheme.

                   i. SAL Transfers Virtually all of His Assets to the SALDT

         71.   Following the RICO Meeting, SAL, and, among others, J. Sparveri, CPA, and P.

Bourdeau, Esq. began obstructing the Goldberg Trustee as they had planned by transferring all of

SAL’s assets, including those he held through the SAL Rev. Trust, to the SALDT (hereinafter the

“Dynasty Trust Transfers”).

         72.   By way of instruments backdated to June 2, 2010, the date of the RICO Meeting,

but not fully executed until months later, SAL transferred the vast majority of his assets to the

SALDT. The Dynasty Trust Transfers included:

Entity                                                                    Interest Transferred

Devwest, LLC, a Massachusetts limited liability company                   50% interest

SAL NH Investments LLC, a Connecticut limited liability company           34.69999% interest

SAL NH Investments LLC, a Connecticut limited liability company           .00001% interest

SAL Cranston LLC, a Rhode Island limited liability company                27.2727% interest

SAL East Haven LLC, a Connecticut limited liability company               15% interest

SAL North Haven LLC, a Connecticut limited liability company              30% interest

Devcon Shops, LLC, a Massachusetts limited liability company              25.0450% interest

Devcon Fairhaven LLC, a Connecticut limited liability company             35% interest

Devcon Berdon, LLC, a Connecticut limited liability company               50% interest

Devcon Manchester, LLC, a Connecticut limited liability company           19.5% interest

Devman LLC, a Connecticut limited liability company                       50% interest




                                               19
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 20 of 101



Devcon Commons, LLC, a Connecticut limited liability company              29.5% interest

Devfresh LLC, a Connecticut limited liability company                     50% interest

RSC Gilford, a New Hampshire limited liability company                    39.5% interest

Marketplace Port St. Lucie, LP                                            29.7% interest

Marketplace Development Corp., a Florida corporation                      100 shares common
                                                                          capital stock

Devford, LLC, a New Hampshire limited liability company                   50% interest

Devcon Enterprises, Inc.                                                  10 shares of Class A
                                                                          Voting       Common
                                                                          Capital Stock and 100
                                                                          shares of Class B Non-
                                                                          Voting       Common
                                                                          Capital Stock

       73.     By way of the Dynasty Trust Transfers, SAL transferred his interests (hereinafter

the “Fraudulently Transferred Interests”) in a number of income-producing and valuable LaBonte

Family controlled entities, as described in greater detail at paragraph 101 (the “LaBonte Real

Estate Entities”).

       74.     To effectuate some of the Dynasty Trust Transfers, SAL required consent from the

other members of certain LaBonte Real Estate Entities. Likewise, the trustees of the SALDT had

to accept and assume the transferred assets and the trustees of the SAL Rev. Trust had to approve

the transfers of the assets it owned to the SALDT.

       75.     J. Sparveri, CPA, who knew the motive for and purpose of the Dynasty Trust

Transfers, worked with Jomarie T. Andrews, Esq. (“Attorney Andrews”) to obtain the third-party

and insider signatures for the Assignment and Assumption Agreements required to effectuate the

Dynasty Trust Transfers.




                                               20
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 21 of 101



       76.      J. Sparveri, Dynasty Trustee, Sally LaBonte Dynasty Trustee and Roland LaBonte

Dynasty Trustee were all required to accept the assignment of the Fraudulently Transferred

Interests and, where applicable, assume SAL’s obligations under the respective entity’s operating

agreement. Each of J. Sparveri, Dynasty Trustee, Sally LaBonte Dynasty Trustee and Roland

LaBonte Dynasty Trustee executed the following Assignment and Assumption Agreements to

effectuate the Dynasty Trust Transfers:

             a. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                25.0450% interest in Devcon Shops, LLC;

             b. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                19.50% interest in Devcon Manchester, LLC;

             c. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                35% interest in Devcon Fairhaven LLC;

             d. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                50% interest in Devwest, LLC;

             e. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                29.5% interest in Devcon Commons, LLC;

             f. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                50% interest in Devcon Berdon LLC;

             g. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                50% interest in Devman, LLC;

             h. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                50% interest in DevFresh, LLC;




                                                 21
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 22 of 101



               i. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                  50% interest in Devford, LLC;

               j. An Assumption Agreement whereby the SALDT accepted the assignment of the

                  SAL Rev. Trust’s 30% interest in SAL North Haven LLC;

               k. An Assumption Agreement whereby the SALDT accepted the assignment of the

                  SAL Rev. Trust’s 34.69999% interest in SAL NH Investments LLC;

               l. An Assumption Agreement whereby the SALDT accepted the assignment of the

                  SAL Rev. Trust’s 15% interest in SAL East Haven LLC;

               m. An Assumption Agreement whereby the SALDT accepted the assignment of the

                  SAL Rev. Trust’s 27.2727% interest in SAL Cranston LLC;

               n. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                  .00001% interest in SAL NH Investments LLC;

               o. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                  39.50% interest in RSC Gilford, LLC; and

               p. An Assumption Agreement whereby the SALDT accepted the assignment of SAL’s

                  29.70% interest in Marketplace Port St. Lucie, Limited Partnership;

         77.      J. Sparveri, CPA also executed Consents to the Dynasty Trust Transfers on behalf

of certain trusts that were co-investors with SAL in the above-referenced entities, and for which J.

Sparveri, CPA also served as a trustee. J. Sparveri, CPA executed such Consents on behalf of: (i)

the LFDT; (ii) the Polidori Family Dynasty Trust; and (iii) the Shawn G. LaBonte Irrevocable

Trust.

         78.      Marilyn LaBonte executed Consents on behalf of the LaBonte Family Dynasty

Trust.




                                                  22
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 23 of 101



       79.      In each instance where the SAL Rev. Trust owned the transferred interest, Sally

LaBonte, along with SAL, executed an assignment agreement to effectuate the transfer.

       80.      J. Sparveri, CPA pre-arranged a benign-appearing artifice to encourage and assuage

any concerns that the other named trustee of the Polidori Family Dynasty Trust may have had

about executing the Consents. Attorney Andrews sent the proposed Consent to the interested

trustee by email and J. Sparveri, CPA replied by email stating that he had reviewed the Consent

and that he felt everything was in order.

       81.      On September 9, 2010, Attorney Andrews sent an email to J. Sparveri, CPA and P.

Bourdeau, Esq., attaching fully executed copies of the Dynasty Trust Transfer assignment,

assumption and consent agreements for their respective records. Thus, by no later than September

9, 2010, both J. Sparveri, CPA and P. Bourdeau, Esq. were aware that the transfer of SAL’s assets

intended to obstruct the Goldberg Trustee, initially discussed at the RICO Meeting, had been

accomplished.

                    ii. The False Valuations of the Fraudulently Transferred Interests

       82.      SAL and J. Sparveri, CPA valued the Fraudulently Transferred Interests using an

income capitalization approach that was not credited or accepted by a certified appraiser,

ostensibly to determine the proper consideration to be paid by the SALDT to SAL, or the SAL

Rev. Trust, in exchange for the Fraudulently Transferred Interests.

       83.      J. Sparveri, CPA relied upon SAL, a lay and interested person who settled the

SALDT (who was not a named or even permissible trustee or beneficiary of the SALDT) to provide

a critical component of the valuations: the capitalization rate or “cap rate.”

       84.      J. Sparveri, CPA valued the Fraudulently Transferred Interests in the aggregate at

$1,168,214, utilizing the SAL-provided cap rates.




                                                 23
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 24 of 101



       85.     After providing the SALDT with a “gift” of 10% of the “value” of each transferred

interest, SAL and J. Sparveri, CPA calculated the amount of purported “consideration” to be paid

by the SALDT for the transferred assets at $1,051,391.

       86.     Significantly, in or about May 20, 2009, SAL provided a personal Statement of

Financial Condition (the “2009 PFS”), compiled by J. Sparveri, CPA, to New Alliance Bank in

connection with a line of credit in favor of Devcon.

       87.     The 2009 PFS valued SAL’s total assets at $13,138,000, including $2,500,000 in

cash and $7,568,000 in real estate and business interests, nearly all of which were controlled by

SAL and, to a lesser extent, Roland LaBonte. After deducting a $3 million mortgage debt, the

2009 PFS represented SAL’s net worth at $10,138,000, exclusive of the assets he had transferred

to the SALDT when he settled it in 2006.

       88.     The assets transferred to the SALDT that SAL and J. Sparveri, CPA, ostensibly

valued as of June 2, 2010, are identical to the assets that were valued approximately one year

earlier as reflected in the 2009 PFS that SAL delivered to New Alliance Bank, but the values

reflected in the 2010 PFS are substantially and inexplicably lower by more than $6,000,000.

                      iii. The Sham Promissory Notes

       89.     In an effort to legitimize the transaction, J. Sparveri, CPA and P. Bourdeau, Esq.

determined that the SALDT would issue a promissory note to the SAL Rev. Trust. Thus, in

exchange for the Fraudulently Transferred Interests, the SAL Rev. Trust received a promissory

note in the principal amount of $1,051,391.00 (the “2010 Note”). The principal amount of the

2010 Note is based upon the valuations created by SAL and J. Sparveri, CPA, with P. Bourdeau,

Esq. opining on, providing material information for, and approving the 2010 Note.




                                                24
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 25 of 101



       90.     To ensure that the 2010 Note had little to no value to SAL’s creditors, the 2010

Note was payable interest only for thirty (30) years. The 2010 Note matures on June 2, 2040, at

which time any remaining unpaid principal and interest becomes due and payable.

       91.     Although the 2010 Note is dated June 2, 2010, it was not drafted until mid-July

2010, and like the consents transferring the Fraudulently Transferred Interests to the SALDT, was

backdated.

       92.     Previously, the SALDT had issued a promissory note to the SAL Rev. Trust in

connection with transfers of assets to the SALDT upon its creation in 2006 (the “2006 Note”). The

2006 Note had a nine (9) year maturity with a maturity date of July 27, 2015.

       93.     The RICO Notes evidence that the RICO Meeting Participants recognized the threat

of the 2006 Note reaching maturity so soon with one of the notes reading: “extend Dynasty Trust

Note[,] 9 years[,] 30 years.”

       94.     Consistent with the plan developed at the RICO Meeting, J. Sparveri, CPA and P.

Bourdeau, Esq. determined that the 2006 Note, with an outstanding principal balance of

$1,881,836.44, would be replaced with a new note that had an effective date of June 2, 2010, and

a maturity date of June 2, 2040 (the “Restated 2006 Note” and, with the 2010 Note, the “Notes”).

J. Sparveri, CPA and P. Bourdeau, Esq. designed the Restated 2006 Note to be payable interest

only for thirty (30) years, like the 2010 Note.

       95.     On the evening of June 2, 2010, within hours of the conclusion of the RICO

Meeting, P. Bourdeau, Esq. sent an email to J. Sparveri, CPA with interest rates to be used in the

Restated 2006 Note. Thereafter, J. Sparveri, CPA drafted the Restated 2006 Note and sent it to P.

Bourdeau, Esq. for his review via email on June 9, 2010. On June 10, 2010, P. Bourdeau, Esq.

sent an email to J. Sparveri, CPA stating: “I have reviewed the note and it is in excellent shape.”




                                                  25
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 26 of 101



       96.      The only reason for issuing the Restated 2006 Note was to obstruct and impede the

Goldberg Trustee.

       97.      Sally LaBonte Dynasty Trustee, Roland LaBonte Dynasty Trustee, and J. Sparveri,

CPA, Dynasty Trustee accepted the transfer of all of SAL’s assets to the SALDT with an effective

date of June 2, 2010, signed the 2010 Note and also signed the Restated 2006 Note.

       98.      J. Sparveri, CPA prepared a personal financial statement for SAL dated as of June

2, 2010, (the “June 2 PFS”), the date of the RICO Meeting and the effective date of the Dynasty

Trust Transfers. The June 2 PFS, which did not account for the Goldberg Trustee’s claim against

SAL of more than $7.2 million, stated SAL’s net worth as negative $1,381,000 (in stark contrast

to his stated net worth of $10,138,000 in the 2009 PFS approximately one year earlier).

       99.      SAL provided the June 2 PFS to New Alliance in connection with Devcon’s line of

credit that SAL guaranteed. When he was asked by representatives of New Alliance why the June

2 PFS was materially different than the 2009 PFS, notes from New Alliance’s internal records

indicate that SAL lied, telling the bank that he moved his assets to a trust in connection with estate

planning.

       100.     P. Bourdeau, Esq. has testified that the SALDT Transfers were unrelated to SAL’s

and Sally LaBonte’s estate planning.

                     iv. SAL Retains Control of his Transferred Assets and Benefits Therefrom

       101.     Following the SALDT Transfers, the SALDT held at least the following assets,

some of which had been transferred to the SALDT prior to the RICO Meeting:

             a. An ownership interest in SAL NB Investments, LLC, a single purpose entity that

                owned an interest in Cakemaker, LLC. Cakemaker, LLC owned a frozen foods

                manufacturing facility in New Britain, Connecticut.




                                                 26
Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 27 of 101



  b. An ownership interest in SAL Middletown, LLC. SAL Middletown, LLC owned

     a 60% interest in RA Middletown, LLC, which in turn owned a Rite Aid-anchored

     shopping center in Middletown, Connecticut.

  c. An ownership interest in SAL Smithfield, LLC. SAL Smithfield, LLC owned a

     60% interest in RA Smithfield, LLC, which in turn owned a Rite Aid in Smithfield,

     Rhode Island.

  d. A 25.54% interest in Devcon Shops, LLC. Devcon Shops, LLC owned a Big Y-

     anchored shopping center.

  e. A 50% ownership interest in Devwest, LLC. Devwest, LLC owned a 1% interest

     in Devcon Shops, LLC, which in turn owned a Big Y-anchored shopping center.

  f. A 69.4% ownership interest in SAL NH Investments, LLC. SAL NH Investments,

     LLC owned a 50% interest in Centerplan College Square, LLC, which in turn

     owned real property in New Haven, Connecticut.

  g. A 63.6363% interest in SAL Cranston, LLC. SAL Cranston, LLC held a 50%

     interest in RA Cranston, LLC, which in turn owned real property leased by Rite

     Aid in Cranston, Rhode Island.

  h. A 50% interest in SAL East Haven, LLC. SAL East Haven, LLC owned an interest

     in RA East Haven, LLC, which in turn owned real property leased by Rite Aid in

     East Haven, Connecticut.

  i. A 60% interest in SAL North Haven, LLC. SAL North Haven, LLC owned a 50%

     interest in RA North Haven, LLC, which in turn owned real property leased by Rite

     Aid in North Haven, Connecticut.




                                      27
Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 28 of 101



  j. A 35.5% interest in Devcon Fairhaven, LLC. Devcon Fairhaven, LLC owned a

     Shaws-anchored shopping center in Fairhaven, Massachusetts.

  k. A 50% interest in Devcon Berdon, LLC. Devcon Berdon, LLC owned a 1% interest

     in Devcon Fairhaven, LLC.

  l. A 20% interest in Devcon Manchester, LLC. Devcon Manchester, LLC owned a

     Big Y-anchored shopping center in Manchester, Connecticut.

  m. A 50% interest in Devman, LLC. Devman, LLC owned a 1% interest in Devcon

     Manchester, LLC,

  n. A 30% interest in Devcon Commons, LLC. Devcon Commons, LLC owned a Big

     Y-anchored shopping center in Enfield, Connecticut.

  o. A 50% interest in Devfresh, LLC. Devfresh, LLC owned a 1% interest in Devcon

     Commons, LLC.

  p. A 40% interest in RSC Gilford, LLC. RSC Gilford, LLC owned a Shaws-anchored

     shopping center in Gilford, New Hampshire.

  q. A 50% interest in Devford, LLC. Devford, LLC owned a 1% interest in RSC

     Gilford, LLC.

  r. A 30% interest in Marketplace Port St. Lucie, LP. Marketplace Port St. Lucie, LP

     owned a shopping center in Port St. Lucie, Florida.

  s. A 50% interest in Marketplace Development Corp. Marketplace Development

     Corp. was the general partner of Marketplace Port St. Lucie, LP, owning a .6%

     interest therein.

  t. 10 shares of Devcon’s class A stock.

  u. 100 shares of Devcon’s class B stock.




                                     28
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 29 of 101



           v. An ownership interest in SAL EL Investments, LLC.

           w. An ownership interest in SAL EH Investments, LLC.

           x. An ownership interest in SAL GH Investments, LLC.

       102.    SAL controlled these assets with the consent and permission of the SALDT

trustees, despite the fact that he could not lawfully exercise control over assets in the SALDT, an

irrevocable trust he had settled.

       103.    J. Sparveri, CPA testified in another matter in which a former client sued him for

investing his funds in the Rothstein Ponzi scheme while serving as trustee of his dynasty trust, that

the very purpose for naming friends and family as trustees of a dynasty trust is to maintain control:

               The purpose of the dynasty trust is three-fold. Assets in a dynasty
               trust are free from estate tax, they're creditor proof, and they're
               divorce proof. There's one very big tradeoff for assets -- to get assets
               in a dynasty trust. You have to give up control. It's an irrevocable
               trust. So the settlor has to give up control. So my experience with
               dynasty trusts is that the settlor chooses a trustee, a quote unquote
               friendly trustee, whose ear he can whisper into so that he doesn't
               really lose control. That's the reason for having family members in
               there as trustees, as well as a professional person that you have a
               close relationship with that you know that you can be sure is going
               to carry out what you want to carry out and not make decisions on
               their own.

       104.    J. Sparveri, CPA has admitted under oath that the testimony quoted above in

Paragraph 103 applied equally to the SALDT.

       105.    The Fraudulently Transferred Interests generated income that the entities

distributed to their respective members on a periodic, usually monthly, basis.

       106.    In the years leading up to and including 2010, the Fraudulently Transferred Interests

produced substantial cash flow for SAL’s personal benefit.             For example, SAL realized

approximately $4 million in cash flow from his assets in 2009, and approximately $2 million in

cash flow from his assets in 2010. SAL earned this income from assets that, according to the



                                                 29
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 30 of 101



valuation concocted by J. Sparveri, CPA and SAL, had an aggregate value of $1,168,214 as of

June, 2010.

       107.    From June through December of 2010, each of the monthly distributions due to the

SALDT as a result of the Fraudulently Transferred Interests were deposited into SAL’s personal

bank account with Bank of America even though the SALDT purportedly owned those interests

and should have received the income, not SAL individually.

       108.    J. Sparveri, CPA coordinated the payment of the income directly to SAL by

instructing an employee of Devcon in July 2010 that SAL could directly receive the income

generated as long as J. Sparveri, CPA was informed of such payments so that he could account for

them. The Devcon employee then made the payments directly to SAL, rather than to the SALDT.

       109.    Roland LaBonte Dynasty Trustee and Sally LaBonte Dynasty Trustee permitted the

payment of income generated by the Fraudulently Transferred Interests to SAL, rather than the

SALDT.

               v.     The Stipulated PJR

       110.    When the Goldberg Trustee filed his amended complaint in the Malley-LaBonte

Action on November 12, 2010, he also filed Applications for Prejudgment Remedies against, inter

alia, SAL, seeking to attach his assets in the amount of $7,241,797.52 (the “PJR Application”).

       111.    On February 7, 2011, SAL stipulated to the entry of a prejudgment remedy in favor

of the Goldberg Trustee in the amount of $5,000,000, which Judge Dabrowski issued on February

10, 2011, (the “PJR Attachment”), along with an order requiring SAL to provide a disclosure of

assets to the Goldberg Trustee. SAL’s disclosure of assets did not include the Fraudulently

Transferred Interests, which SAL still controlled when he submitted the disclosure of assets to the

Goldberg Trustee.




                                                30
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 31 of 101



       112.   In January 2011, after the Goldberg Trustee filed the PJR Application and, at a

minimum knowing that the Court would soon conduct a hearing on the PJR Application, and

further likely knowing that he would soon be stipulating to the PJR Attachment, SAL, along with

the SALDT trustees, began depositing the income generated by the Fraudulently Transferred

Interests into the SALDT’s bank account (the “Dynasty Account”), rather than SAL’s personal

account, because they knew that funds deposited into SAL’s personal bank account would be

attachable by the Goldberg Trustee.

       113.   SAL also directed that his $10,000.00 monthly draw from Devcon be deposited to

the Dynasty Account, rather than to his personal checking account where it would be subject to

attachment by the Trustee.

       114.   As detailed in the following chart, from January 2011, until December 2013,

millions of dollars in income generated by the Fraudulently Transferred Interests were deposited

into the Dynasty Account and then withdrawn for SAL’s benefit and at his direction with the

approval of the SALDT trustees, a practice that continued at least through 2018:




       115.   The inflows and outflows decreased markedly in 2014, which, not surprisingly, is

the same year the Goldberg Trustee commenced the SALDT Action in which the Trustee sought




                                               31
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 32 of 101



to avoid and recover the Fraudulently Transferred Interests and to hold the SALDT liable for the

full amount of the Goldberg Trustee’s claim against SAL as his alter ego.

       116.   The Goldberg Trustee commenced the SALDT Action on or about May 31, 2014,

after spending nearly eight (8) months seeking to obtain discovery from SAL, Sally LaBonte

Dynasty Trustee and J. Sparveri, CPA Dynasty Trustee pursuant to Bankruptcy Rule 2004 (the

“SALDT 2004 Exams”). The Goldberg Trustee obtained the discovery only after filing multiple

motions for contempt against SAL, Sally LaBonte Dynasty Trustee and J. Sparveri, CPA Dynasty

Trustee for their continued refusal to comply with subpoenas and court orders.

       117.   The vast majority of the millions of dollars that passed through the SALDT were

diverted by SAL, with consent of the SALDT trustees, to satisfy his own obligations. For example,

on May 18, 2012, the SALDT was to receive nearly $400,000 from the sale of assets in which it

owned an interest. SAL diverted $386,000 of that payment to satisfy an obligation he owed to

RCZS, LLC, an entity that owned a private jet for use by SAL and its other members, including

Roland LaBonte, R. Landino, and E. Malley. The SALDT did not own any interest in RCZS.

       118.   The Dynasty Account paid SAL’s personal and business expenses, as well as those

of his family, becoming the family checking account after the entry of the PJR Attachment.

       119.   J. Sparveri, CPA testified that the SALDT was “extremely active,” and that he “[did

not] have any others like it.” The SALDT was so active because the Defendants used it to shield

SAL and his assets from the Trustee.

       120.   SAL was not authorized to endorse checks drawn from the Dynasty Account, but

Sally LaBonte Dynasty Trustee was. Thus, SAL routinely drafted checks drawn on the Dynasty

Account and then Sally LaBonte Dynasty Trustee endorsed them.




                                               32
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 33 of 101



       121.    On October 25, 2013, four (4) days after the Trustee filed motions to conduct the

SALDT 2004 Exams and to obtain document discovery from SAL, Sally LaBonte Dynasty Trustee

and J. Sparveri, CPA Dynasty Trustee concerning the SALDT, and three (3) days after counsel

appeared for each of them in relation to the SALDT 2004 Exams, SAL handwrote three checks

totaling nearly $600,000.00 which Sally LaBonte, Dynasty Trustee endorsed.

       122.    First, SAL handwrote a check to Marketplace Port St. Lucie LP, an entity

dominated and controlled by SAL, in the amount of $155,000.00. Sally LaBonte, Dynasty Trustee

endorsed the check.

       123.    SAL then handwrote a check to Devcon Commons, LLC, an entity that SAL also

dominated and controlled, in the amount of $40,000.00. Sally LaBonte, Dynasty Trustee endorsed

the check.

       124.    Lastly, and most significantly, SAL handwrote a check payable to Sally LaBonte

in the amount of $400,000.00. Sally LaBonte, Dynasty Trustee endorsed the check, deposited it

into her personal checking account and utilized the funds to pay SAL’s personal and business

expenses from her checking account, rather than the SALDT account which the Trustee was then

seeking to investigate.

       125.    As discussed herein, the nearly $600,000.00 paid out of the SALDT Account on

October 25, 2013, was part of more than $900,000.00 in proceeds received by the SALDT from

the sale of SAL NH Investments, LLC’s interest in Centerplan College Square, LLC to an entity

controlled by R. Landino.

               vi.        Accounting Irregularities and J. Sparveri, CPA’s Resignation

       126.    In a thinly veiled attempt to bolster the false impression that the Dynasty Trust

Transfers had been bone fide, J. Sparveri, CPA prepared schedules purporting to apply “credits”




                                                  33
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 34 of 101



on the “debt” owed by the SALDT to the SAL Rev. Trust pursuant to the Notes. These “credits”

purported to mirror payments made from the SALDT for SAL’s benefit, thereby purporting to

satisfy the SALDT’s obligations to the SAL Rev. Trust while ensuring that the Goldberg Trustee

could never receive any value therefrom.

       127.    The accounting was haphazard at best, began in March 2011 after the PJR

Attachment issued against SAL, and ceased no later than September 2013, a few weeks before J.

Sparveri, CPA resigned as a SALDT trustee. Moreover, the accounting did not allocate large

expenses, such as personal income tax payments and line-of-credit payments, to the Notes, thereby

giving the false impression that the Notes retained some value, and providing SAL with greater

and longer-lived access to SALDT income and principal.

       128.    J. Sparveri, CPA resigned as a SALDT trustee in mid-October 2013, the day after

the Goldberg Trustee served him with an order related to the PJR that garnisheed the Notes.

       129.    Following J. Sparveri, CPA’s resignation, Sally LaBonte Dynasty Trustee and

Roland LaBonte Dynasty Trustee, the remaining trustees of the SALDT, ceased accounting for

any payments made for SAL’s benefit, even though the payments continued, and, even though,

upon information and belief, the SALDT still owed money to SAL on both Notes, and both Notes

were garnisheed once the Goldberg Trustee served the garnishment order on J. Sparveri, CPA

Dynasty Trustee.

       130.    Setting off the amounts SAL utilized from the SALDT against the balance of the

Notes provided cover for writing down the balances owed without the SALDT paying the SAL

Rev. Trust or SAL cash, or anything else of value, that the Goldberg Trustee could ever attach or

utilize to satisfy a judgment.




                                               34
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 35 of 101



       131.    Despite their thirty-year terms, in just a few years the trustees of the SALDT wrote

down to $0 the balances of the Notes without making a single cash payment to SAL. Thus, after

stipulating to the PJR in February 2011, SAL spent at least $2.9 million from the SALDT to pay

his personal and business expenses, all with the consent and assistance of the SALDT trustees.

       132.    Absent the Dynasty Trust Transfers, SAL personally would have received the vast

majority of the deposits to the Dynasty Account during the years 2011, 2012, and 2013,

representing the earnings of the Fraudulently Transferred Interests, and those deposits would have

been available to the Goldberg Trustee to secure and subsequently satisfy the SAL Judgment.

       133.    Utilizing the SALDT as the vehicle, SAL, J. Sparveri, CPA, J. Sparveri, CPA,

Dynasty Trustee, P. Bourdeau, Esq., Roland LaBonte, Trustee, and Sally LaBonte Trustee,

shielded and insulated SAL’s assets from attachment while allowing SAL unfettered access to

them to pay his substantial personal and business expenses.

       134.    However, knowing that the Goldberg Trustee could ultimately claw back the

Dynasty Trust Transfers from the Dynasty Trust, beginning in 2012 and continuing thereafter,

Defendants worked and conspired to render the SALDT insolvent, and further dissipate the

Fraudulently Transferred Interests while allowing SAL and his family to control them and/or their

proceeds.

       C.      The 2012-2013 SAL/R. Landino Transactions

       135.    Between approximately 2006 and 2012, SAL and R. Landino jointly developed

many commercial properties.

       136.    SAL and R. Landino structured their joint developments using an upper tier single

purpose entity (each a “Joint Venture”), which they generally owned together through their own




                                                35
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 36 of 101



limited liability companies (each a “LaBonte JV Entity” or a “Landino JV Entity,” as hereinafter

defined).

       137.      The Joint Ventures included:

            a.   A Rite Aid pharmacy in Cranston, Rhode Island with RA Cranston, LLC (“RA

                 Cranston”) as the Joint Venture, SAL Cranston, LLC (“SAL Cranston”) as the

                 LaBonte JV Entity, and Centerplan Cranston, LLC (“Centerplan Cranston”) as the

                 Landino JV Entity;

            b. A Rite Aid pharmacy in North Haven, Connecticut with RA North Haven, LLC

                 (“RA North Haven”) as the Joint Venture, SAL North Haven, LLC (“SAL North

                 Haven”) as the LaBonte JV Entity, and Centerplan North Haven, LLC (“Centerplan

                 North Haven”) as the Landino JV Entity;

            c. Real property acquired for development in New Haven, Connecticut with an

                 address of 188 and 196 College St. and 285 George St, under the ownership of

                 Centerplan College Square, LLC (“Centerplan CS”) as the Joint Venture Entity,

                 SAL NH Investments, LLC (“SAL NH Investments”) as the LaBonte JV Entity

                 and, unlike the other Joint Ventures, R. Landino owning the Landino side

                 individually (not through an entity);

            d. A Rite Aid pharmacy anchored shopping center in Middletown, Connecticut with

                 RA Middletown, LLC (“RA Middletown”) as the Joint Venture Entity, SAL

                 Middletown, LLC (“SAL Middletown”) as the LaBonte JV Entity and Centerplan

                 Middletown, LLC (“Centerplan Middletown”) as the Landino JV Entity; and

            e. A Rite Aid pharmacy in Smithfield, Rhode Island with RA Smithfield

                 Development, LLC (“RA Smithfield”) as the Joint Venture Entity, SAL Smithfield,




                                                  36
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 37 of 101



               LLC (“SAL Smithfield”) as the LaBonte JV Entity and Centerplan Smithfield, LLC

               (“Centerplan Smithfield”) as the Landino JV Entity.

       138.    SAL initially owned interests in the LaBonte JV Entities, personally or through the

SAL Rev. Trust, until he transferred his interests therein to the SALDT in connection with the

Dynasty Trust Transfers. R. Landino was the sole member of each of the Landino JV Entities.

       139.    SAL was the sole manager of the LaBonte JV Entities and he dominated and

controlled each of those entities, personally making all decisions regarding them, including, as

discussed herein, the decision to sell the LaBonte JV Entities’ interest in each Joint Venture to

Landino.

       140.    By 2012, SAL and R. Landino had known each other for many years, and had

partnered in ventures in addition to those described above, including investing together in a movie

titled I Really Hate My Job, jointly investing in development property in eastern Connecticut, and

partnering together in a development in New Britain, Connecticut through an entity known as

Cakemaker, LLC (“Cakemaker”), with SAL NB Investments, LLC (“SAL NB”) as the LaBonte

JV Entity and Centerplan NB, LLC (“Centerplan NB”) as the Landino JV Entity.

       141.    Cakemaker developed a manufacturing facility at One Celebration Way (“One

Celebration Way”) in New Britain, Connecticut. Cakemaker sold One Celebration Way in or

about the late winter or early spring of 2012.

       142.    After Cakemaker sold One Celebration Way, a dispute developed between R.

Landino and SAL over the sale proceeds.

       143.     On April 24, 2012, Centerplan NB commenced a lawsuit (the “Centerplan NB

Lawsuit”) in Connecticut Superior Court against SAL NB, SAL, and Devcon, which provided




                                                 37
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 38 of 101



property management and other services for all of the Joint Ventures, alleging that SAL wrongfully

withheld the proceeds from the sale of One Celebration Way.

       144.     Centerplan NB sought injunctive relief and filed a Verified Complaint (the

“Verified Complaint”).

       145.     In the Verified Complaint, R. Landino personally verified, without limitation, that:

           a.   “[SAL], who is the sole signatory of the Cakemaker Bank of
                America Account, who with the other Defendants is in control of
                the Cakemaker financial records and who with the other
                Defendants is exercising unlawful control over more than
                $2,000,000.00 of Centerplan’s funds, is, on information and belief,
                currently subject to a $5,000,000.00 federal prejudgment remedy
                in relation to his alleged involvement in a $130,000,000 Ponzi
                scheme and he has transferred all or substantially all of his assets
                out of his name.” (Centerplan NB Lawsuit Verified Complaint, at
                pg. 2).

           b.   “[SAL] is a named defendant in an adversary proceeding pending
                in United States Bankruptcy Court in the District of Connecticut,
                bearing docket number 10-02082 [the Malley-LaBonte Action]
                related to the Ponzi scheme led by Michael S. Goldberg and others
                that resulted in tens of millions of dollars in losses to investors
                (hereinafter the “Goldberg Action”). (Centerplan NB Lawsuit
                Verified Complaint, at pg. 9, ¶ 32).

           c.   “In the Goldberg Action, [SAL] is alleged to have engaged in
                various fraudulent transfers intended to hinder, delay or defraud
                creditors.” (Centerplan NB Lawsuit Verified Complaint, at pg. 9,
                ¶ 34).

           d.   “Notably, a pre-judgment remedy in the amount of $5 million
                ($5,000,000.00) was entered against [SAL] in the Goldberg Action
                on February 11, 2011.” (Centerplan NB Lawsuit Verified
                Complaint, at pg. 9, ¶ 35).

           e.   “The Goldberg Action was tried to the bankruptcy court in June
                2011. A decision has not yet issued.” (Centerplan NB Lawsuit
                Verified Complaint, at pg. 10, ¶ 37).

           f.   “On information and belief, in April 2011, [SAL] began
                transferring his assets to friends, family and trusts.” (Centerplan
                NB Lawsuit Verified Complaint, at pg. 10, ¶ 40).



                                                 38
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 39 of 101




            g.   “On information and belief, [SAL] has transferred all or nearly all
                 of his assets and currently holds little or no assets in his own name.”
                 (Centerplan NB Lawsuit Verified Complaint, at pg. 10, ¶ 41).

        146.     During a lunch meeting in the fall of 2011, SAL told R. Landino that the Goldberg

Trustee had sued him for receiving fraudulent transfers due to SAL’s involvement in the Goldberg

Scheme, but the Goldberg Trustee was wasting his time because SAL had already transferred his

assets and had little or nothing left.

        147.     In early February 2012, Jason Rudnick (“Rudnick”), the President of R. Landino-

owned Centerplan Development, received a call from SAL’s personal counsel, who, at that time,

also represented the Landino and LaBonte JVs in the sale of One Celebration Way.

        148.     SAL’s counsel told Rudnick that she could no longer represent the Cakemaker JV

Entity because her firm had represented SAL in connection with his Goldberg Scheme

investments.

        149.     In response, J. Rudnick asked Paul Proto (“Proto”), an attorney who represented R.

Landino and/or his entities, to run a docket search on SAL. Proto’s docket search located, inter

alia¸ the Goldberg Trustee’s Malley-LaBonte Action complaint and the PJR Application.

        150.     Proto provided copies of the pleadings and other documents he retrieved to

Rudnick, who is also a licensed attorney. Rudnick reviewed the documents and reported on their

contents to R. Landino, noting in a February 2, 2012, email: “this is not pretty . . . remedies are

sought for $8 million plus.”

        151.     R. Landino also knew by late 2011 or early 2012 that SAL refused to provide a

personal financial statement to the JV Entities’ lenders because he did not have any assets.




                                                  39
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 40 of 101



       152.    Rudnick questioned SAL regarding his refusal to provide lenders with a personal

financial statement and SAL stated: "Well, what do you want me to do? I can send them a piece

of paper with a big zero on it. I've moved all of my assets out of my name."

       153.    Before commencing the Centerplan NB Lawsuit, R. Landino knew that the

Goldberg Trustee had named both SAL Cranston and SAL North Haven as defendants in the

Malley-LaBonte Action, which was tried to the Bankruptcy Court in June 2011, and also knew

that the Trustee had obtained prejudgment remedies against each of those entities.

               i.      The Joint Venture Transfers

       154.    Despite transferring all of his assets to the SALDT, SAL continued to serve as the

sole manager of each of the LaBonte JV Entities.

       155.    Pursuant to the Operating Agreement of each LaBonte JV Entity, SAL, as the sole

manager, had the power and authority to, among other things, “sell or otherwise dispose of all or

substantially all of the assets of the [respective entity] as part of a single transaction or plan or

series of transactions or plans.”

       156.    Beginning in May 2012 and continuing through October 2013, R. Landino and SAL

caused a series of transactions to occur pursuant to which the LaBonte JV Entities transferred their

interests in the respective Joint Venture Entities to the Landino JV Entities in exchange for cash.

       157.    The SALDT received at least its share of the cash generated by the sale of its

ownership interests to R. Landino. SAL and the trustees of the SALDT quickly dissipated this

cash beyond the Goldberg Trustee’s reach, using it to pay SAL’s personal and business expenses.

       158.    R. Landino thereafter “washed” the purchased assets by transferring them further,

in some instances funneling them through multiple entities in a single day, to further impede the

Goldberg Trustee.




                                                 40
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 41 of 101



       159.    R. Landino participated in this series of transactions knowing of the Enterprise to

Obstruct the Goldberg Trustee and with the intent to further it.

                                      1.      The SAL North Haven Transfer

       160.    On May 18, 2012, Centerplan North Haven paid $850,000 for SAL North Haven’s

ownership interest in the RA North Haven Joint Venture (the “SAL North Haven Transfer”).

       161.    The SAL North Haven Transfer transformed an illiquid asset into cash and allowed

the Defendants to further obstruct and impede the Goldberg Trustee by dissipating it to pay SAL’s

personal obligation to RCZS.

       162.    The SALDT received $245,376.94 in proceeds from the SAL North Haven Transfer

based on its interest in SAL North Haven. In connection with the Dynasty Trust Transfers, J.

Sparveri, CPA assigned no value to SAL’s interest in SAL North Haven.

       163.    SAL’s brother, Chad LaBonte, who was a member of SAL North Haven, received

$221,190.31 in proceeds from the sale.

       164.    In July 2012, within two months of receiving his SAL North Haven distribution,

and almost a year after being sued by the Goldberg Trustee to recover subsequent transfers he

received from SAL as a Sub-Investor, Chad LaBonte filed for bankruptcy protection in the

Southern District of Florida. Chad LaBonte received a discharge from the Bankruptcy Court on

June 18, 2014. As a result of the discharge, the Goldberg Trustee withdrew Goldberg Scheme

related claims that he had asserted against Chad LaBonte.

       165.    At the time of the SAL North Haven Transfer, L. Marks, Esq. represented SAL and

SAL North Haven in connection with the SAL North Haven Transfer. L. Marks, Esq. knew of the

Enterprise to Obstruct the Goldberg Trustee and that the Goldberg Trustee had claims against both

SAL and SAL North Haven, that the Goldberg Trustee had secured prejudgment remedies against




                                                41
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 42 of 101



both SAL and SAL North Haven, and that the Goldberg Trustee’s claims against both SAL and

SAL North Haven had been tried to Judge Dabrowski nearly a year earlier, in June 2011.

       166.    In connection with his representation of SAL and SAL North Haven in the SAL

North Haven Transfer, L. Marks, Esq. drafted and revised a certain Assignment of Membership

Interest Agreement (the “North Haven Assignment Agreement”) to memorialize the $850,000

purchase of SAL North Haven’s ownership interest in the RA North Haven Joint Venture. With

this knowledge in mind, L. Marks, Esq. inserted language into the North Haven Assignment

Agreement that expressly excepted any “liens, claims, encumbrances, security interests, applicable

court orders and charges” that “may exist pursuant to the Prejudgment Remedy Order By

Stipulation As To Defendant SAL North Haven, LLC dated February 17, 2011.”

       167.    After L. Marks, Esq. alerted R. Landino’s counsel, including Proto and others, to

the changes in the North Haven Assignment Agreement, R. Landino’s litigation counsel wrote to

Rudnick, R. Landino, and Proto on May 17, 2012, advising that L. Mark, Esq.’s reference to the

prejudgment remedy against SAL North Haven was a “true statement” and further stating that “as

we discussed… everyone is aware of the risk.”

       168.    Upon information and belief, L. Marks, Esq. also knew that SAL would use the

proceeds payable to the SALDT from the SAL North Haven Transfer to pay his obligation to

RCZS because, by the time of the SAL North Haven Transfer, Bank of America had sued RCZS

and its guarantors, including SAL, and the resolution of that lawsuit required SAL, who by that

time had transferred all of his assets out of his own name and the name of the SAL Rev. Trust, to

wire money to L. Marks, Esq., who would then wire that money to Bank of America.

       169.    Following the SAL North Haven Transfer, L. Marks, Esq., knowing of the

Enterprise to Obstruct the Goldberg Trustee and that the Goldberg Trustee had a claim pending




                                                42
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 43 of 101



against SAL North Haven, dissolved SAL North Haven without informing the Goldberg Trustee

of the dissolution, and, upon information and belief, without advising SAL to take any action to

reserve any of the funds received from the SAL North Haven Transfer to satisfy the Goldberg

Trustee’s claim against SAL North Haven.

       170.    L. Marks, Esq., knowing of the existence and purpose of the Enterprise to Obstruct

the Goldberg Trustee, took the aforementioned actions and engaged in the aforementioned conduct

to frustrate and impede the Goldberg Trustee.

                                     2.     The SAL Smithfield Transfer

       171.    On May 18, 2012, Centerplan Smithfield paid $1,200,000 for SAL Smithfield’s

ownership interest in the RA Smithfield Joint Venture.

       172.    The SAL Smithfield Transfer transformed an illiquid asset into cash and allowed

the Defendants to further obstruct and impede the Goldberg Trustee by dissipating it to pay SAL’s

personal obligation to RCZS.

       173.    The SALDT received $169,979.66 in proceeds from the SAL Smithfield Transfer

based on its interest in SAL Smithfield.

       174.    L. Marks, Esq. represented SAL and SAL Smithfield in connection with the SAL

Smithfield Transfer. At the time of the SAL Smithfield Transfer, L. Marks, Esq. knew of the

Enterprise to Obstruct the Goldberg Trustee and that the Goldberg Trustee had claims against SAL,

that the Goldberg Trustee had secured the Prejudgment Remedy, and that the Goldberg Trustee’s

claims against SAL had been tried to Judge Dabrowski nearly a year earlier, in June 2011.

       175.    Upon information and belief, L. Marks, Esq. also knew that SAL would use the

proceeds payable to the SALDT from the SAL Smithfield Transfer to pay his obligation to RCZS

because, by the time of the SAL Smithfield Transfer, Bank of America had sued RCZS and its




                                                43
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 44 of 101



guarantors, including SAL, and the resolution of that lawsuit, which coincided with the SAL

Smithfield Transfer, required SAL, who by that time had transferred all of his assets out of his

own name and the name of the SAL Rev. Trust, to wire money to L. Marks, Esq., who would then

wire that money to Bank of America.

       176.    L. Marks, Esq., knowing of the existence and purpose of the Enterprise to Obstruct

the Goldberg Trustee, took the aforementioned actions and engaged in the aforementioned conduct

to frustrate and impede the Goldberg Trustee.

                                      3.     The SAL Cranston Transfer

       177.    In or about December 2012, Centerplan Cranston paid $1,003,704 for SAL

Cranston’s ownership interest in the RA Cranston Joint Venture.

       178.    The SAL Cranston Transfer transformed an illiquid asset into cash and allowed the

Defendants to further obstruct and impede the Goldberg Trustee by dissipating it to pay SAL’s

personal and business obligations.

       179.    The SALDT received $102,875.05 in proceeds from the SAL Cranston Transfer

based on its interest in SAL Cranston. In connection with the Dynasty Trust Transfers, J. Sparveri,

CPA assigned no value to SAL’s interest in SAL Cranston.

       180.    The Anthony T. Bianca, Sr. Family Trust received $645,590.59 in proceeds from

the SAL Cranston Transfer. Anthony T. Bianca is Marilyn LaBonte’s father.

       181.    At the time of the SAL Cranston Transfer in January 2013, L. Marks, Esq.

represented SAL and SAL Cranston in connection with the SAL Cranston Transfer. L. Marks,

Esq. knew of the Enterprise to Obstruct the Goldberg Trustee and that the Goldberg Trustee had

claims against both SAL and SAL Cranston, that the Goldberg Trustee had secured prejudgment

remedies against both SAL and SAL Cranston, and that the Goldberg Trustee’s claims against both




                                                44
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 45 of 101



SAL and SAL Cranston had been tried to Judge Dabrowski more than 1½ years earlier, in June

2011.

        182.   Following the SAL Cranston Transfer, L. Marks, Esq., knowing that the Goldberg

Trustee had a claim pending against SAL Cranston, dissolved SAL Cranston without informing

the Goldberg Trustee of the dissolution, and, upon information and belief, without advising SAL

to take any action to reserve any of the funds received from the SAL Cranston Transfer to satisfy

the Goldberg Trustee’s claim, which as of September 2017 was reduced to judgment in the amount

of $221,000.00 with interest at the rate of 3.25% from November 12, 2010.

        183.   L. Marks, Esq., knowing of the existence and purpose of the Enterprise to Obstruct

the Goldberg Trustee, took the aforementioned actions and engaged in the aforementioned conduct

to frustrate and impede the Goldberg Trustee.

                                     4.     The SAL Middletown Transfer

        184.   On or about May 31, 2013, Centerplan Middletown paid $2,750,000 for SAL

Middletown’s ownership interest in the RA Middletown Joint Venture.

        185.   The SAL Middletown Transfer transformed an illiquid asset into cash and allowed

the Defendants to further obstruct and impede the Goldberg Trustee by dissipating it to pay SAL’s

personal and business obligations.

        186.   Following the SAL Middletown transfer, the SALDT Account received a deposit

of $120,508.03 based on its interest in SAL Middletown. The SALDT Account statement indicates

that the deposit emanated from SAL Middletown.

        187.   L. Marks, Esq. represented SAL and SAL Middletown in connection with the SAL

Middletown Transfer. L. Marks, Esq. advised SAL to proceed with the SAL Middletown Transfer

knowing that the intent of the transaction was to frustrate and impede the Goldberg Trustee, and




                                                45
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 46 of 101



following the closing of the SAL Middletown Transfer, dissolved SAL Middletown without

informing the Goldberg Trustee of the dissolution.

       188.   L. Marks, Esq., knowing of the existence and purpose of the Enterprise to Obstruct

the Goldberg Trustee, took the aforementioned actions and engaged in the aforementioned conduct

to frustrate and impede the Goldberg Trustee.

                                     5.     The College Square Transfer

       189.   In October 2013, Acquisitions Holdings, LLC (“Acquisition Holdings”), a single

member limited liability company of which R. Landino was the sole member paid $5,500,000 for

SAL NH Investment’s ownership interest in the College Square Joint Venture (the “College Square

Transfer”).

       190.   The College Square Transfer transformed an illiquid asset into cash and allowed

the Defendants to further obstruct and impede the Goldberg Trustee by dissipating it to pay SAL’s

personal and business obligations.

       191.   The SALDT received $904,651.45 in proceeds from the College Square Transfer

based on its interest in SAL NH Investments. In connection with the Dynasty Trust Transfers, J.

Sparveri, CPA assigned a value of $283,603.00 to that same interest. The LFDT was also a member

of SAL NH Investment’s; the LFDT received $916,833.76 in proceeds from the College Square

Transfer.

       192.   L. Marks, Esq. represented SAL and SAL NH Investments in connection with the

College Square Transfer. L. Marks, Esq. advised SAL to proceed with the College Square Transfer

knowing of the Enterprise to Obstruct the Goldberg Trustee and that the intent of the transaction

was to further it, and following the closing of the College Square Transfer dissolved SAL NH

Investments without informing the Goldberg Trustee of the dissolution.




                                                46
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 47 of 101



       193.    At the time of each of the SAL North Haven, SAL Smithfield, SAL Cranston, SAL

Middletown, and College Square Transfers, L. Marks, Esq. knew that at least some of the

SALDT’s interests in the LaBonte Joint Venture Entities were subject to claw back by the

Goldberg Trustee because SAL transferred them to the SALDT to impede the Goldberg Trustee

and render himself insolvent. L. Marks, Esq. nevertheless worked with SAL to further dissipate

SAL’s assets to impede and frustrate the Goldberg Trustee by rendering the SALDT insolvent.

       194.    By advising the LaBonte Joint Venture Entities to transfer their assets and thereafter

dissolving them when the Goldberg Trustee had claims against each of them and/or to the

SALDT’s interests in the distributions from each of them, L. Marks, Esq. intended to and indeed

did facilitate and further the Enterprise to Obstruct the Goldberg Trustee with knowledge of its

fraudulent purpose and thereby caused significant harm to the Goldberg Trustee and the Goldberg

Victims.

                     ii.       Landino’s Further Transfer of the LaBonte JV Entities’ Interests

       195.    R. Landino entered into the Joint Venture Transfers with SAL knowing that SAL

had transferred his assets to impede the Goldberg Trustee. R. Landino intended to insulate the

Landino JV Entities that received transfers of assets from the LaBonte JV Entities.

       196.    After the Joint Venture Transfers, R. Landino further dissipated the assets that the

LaBonte Joint Venture Entities transferred to the Landino Joint Venture Entities. In some

instances, R. Landino merely sold the assets previously held by his Joint Venture Entities as

expeditiously as possible, but in at least two instances (those in which he retained indirect interests

in the transferred property for a longer period of time), he caused a series of transactions designed

to “wash” the assets.




                                                  47
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 48 of 101



                                      1.     The Middletown Washing Transaction

       197.    Following the SAL Middletown Transfer, R. Landino caused Centerplan

Middletown to transfer SAL Middletown’s sixty percent (60%) ownership interest in RA

Middletown to Siebar Middletown, LLC (“Siebar”).

       198.    The transfer to Siebar involved a multi-step transaction whereby R. Landino first

caused RA Middletown to transfer all of its assets to a newly formed, R. Landino-controlled, entity

known as 10 Main Middletown LLC (“10 Main”).

       199.    In exchange for transferring all of its assets to 10 Main, RA Middletown received

a one-hundred percent (100%) ownership interest in 10 Main.

       200.    RA Middletown then transferred its one-hundred percent (100%) ownership

interest in 10 Main to Centerplan Middletown for no consideration. R. Landino thereafter

dissolved RA Middletown.

       201.    Due to these transfers, Center Plan Middletown owned a one-hundred percent

(100%) interest in 10 Main.

       202.    Centerplan Middletown then transferred a sixty percent (60%) ownership interest

in 10 Main to Siebar in exchange for $2,700,000, slightly less than Centerplan Middletown paid

to SAL Middletown for the initial transfer of SAL Middletown’s interest in RA Middletown.

       203.    Each branch of the above-described transaction, hereinafter the “Middletown

Washing Transaction,” became effective on May 31, 2013.

       204.    Its gymnastics aside, the Middletown Washing Transaction simply transferred SAL

Middletown’s, i.e., SAL’s, ownership interest in the Middletown Joint Venture to Siebar.

       205.    R. Landino executed the Middletown Washing Transaction with knowledge of and

in furtherance of the Enterprise to Obstruct the Goldberg Trustee.




                                                48
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 49 of 101



                                      2.     The College Square Washing Transaction

       206.    The SAL NH Transfer was effectuated through a series of simultaneous and

convoluted transactions intended to accomplish two fraudulent objectives: (i) liquidate SAL NH

Investments’ interest in Centerplan CS into $5.5 million so the Defendants could disburse and

divert the SALDT’s portion of those proceeds beyond the Goldberg Trustee’s reach and for SAL’s

benefit; and (ii) place SAL NH Investments’ interest in Centerplan CS beyond the Goldberg

Trustee’s reach thereby insuring that R. Landino could retain the profit when he later sold the

property. These transactions occurred as follows:

       207.    R. Landino solicited investors (the “Investors”) who provided $9.6 million to a

newly formed R. Landino entity, College Square, LLC (“College Square”). In exchange, the

Investors received interests in College Square.

       208.    SAL NH Investments transferred its 50% interest in Centerplan CS to Acquisition

Holdings and at or about the same time, R. Landino transferred his 50% interest in Centerplan CS

and $900,000 in cash to another R. Landino owned entity, RJY College Square, LLC (“RJY”). R.

Landino then immediately caused RJY to further transfer these assets to College Square in

exchange for a 20% membership interest in College Square.

       209.    College Square then transferred at least $6 million to Acquisition Holdings II, LLC

(“Acquisition Holdings II”), which transferred the funds to Acquisition Holdings. Acquisition

Holdings used most of these funds to acquire SAL NH Investments’ ownership interest in

Centerplan CS.

       210.    Thus, after these transfers, College Square owned 50% of Centerplan CS directly,

which interest it received from R. Landino through RJY College Square, and College Square




                                                  49
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 50 of 101



indirectly owned the other 50% of Centerplan CS through Acquisition Holdings II and Acquisition

Holdings.

       211.    R. Landino then caused Centerplan CS to transfer all of its assets (collectively, the

“College Square Assets”), including the real property it owned in New Haven, Connecticut to

College Square, without receiving any consideration in return.

       212.    Immediately thereafter, R. Landino dissolved Centerplan CS. Thus, the transferee

of SAL NH Investments (Acquisition Holdings) had no assets and was judgment proof.

       213.    R. Landino conceived and perpetrated the SAL NH Transfer, together with the

foregoing transactions between and among College Square, Centerplan CS, RJY, Acquisition

Holdings, Acquisition Holdings II, and the Investors (collectively, the “College Square Washing

Transactions”), with knowledge of and to further the Enterprise to Obstruct the Goldberg Trustee.

       D.      The 2015 Devcon/DEIPM Transaction

       214.    Devcon was founded in 1976. Devcon provided property development and

management services for retail, residential, office, and industrial developments, primarily those

owned and/or controlled by LaBonte Family members. Devcon touted itself on its website in July

2010 as “a full-service real estate development, management and investment company [that had]

been building relationships for over 30 years.”

       215.    Devcon’s employees also performed accounting, bookkeeping and other functions

for the LaBonte Family real estate business.

       216.    SAL was Devcon’s President and Chief Executive Officer. Roland LaBonte was

Devcon’s chairman. Since at least June 2009, SAL and Roland LaBonte were the only two

members of Devcon’s Board of Directors.




                                                  50
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 51 of 101



       217.    In or about June 2004, SAL and the LFDT, a trust created by J. Sparveri, CPA and

settled by Roland LaBonte, entered into a stock purchase agreement pursuant to which the SAL

Rev. Trust (i) purchased the Devcon stock then owned by his brothers Chad and Shawn with the

consideration paid over time, and (ii) would obtain one hundred percent of Devcon’s stock over

time by transfers to it from the LFDT.

       218.    In connection with the Dynasty Trust Transfers, the SAL Rev. Trust transferred all

of the equity that it owned in Devcon, 10 shares of Devcon’s Class A Common Stock and 100

shares of Devcon’s Class B Common Stock to the SALDT. Following this Dynasty Trust transfer,

Devcon had two shareholders: the SALDT and the LFDT.

       219.    In or about January 2015, the SALDT received the final outstanding Devcon shares

from the LFDT, at which point the SALDT owned one hundred percent of Devcon’s stock.

       220.    In May 2014, the Goldberg Trustee commenced the SALDT Action against, among

others, Sally LaBonte Dynasty Trustee, Roland LaBonte Dynasty Trustee, Devcon, and Sally

LaBonte individually to avoid and recover the Fraudulently Transferred Interests, and avoid and

recover subsequent transfers from the SALDT to, among others, Sally LaBonte and Devcon.

       221.    The Goldberg Trustee also alleged in the SALDT Action that the SALDT is the

alter ego of SAL such that any transfers from the SALDT to Devcon, Sally LaBonte, and others

constitute initial fraudulent transfers from SAL.

       222.    In the SALDT Action, the Goldberg Trustee sought to avoid and recover

$1,147,404 in transfers from SAL and/or the SALDT to Devcon.

       223.    On July 30, 2014, the Goldberg Trustee filed a Prejudgment Remedy Application

(the “Dynasty Trust PJR Application”) in the SALDT Action seeking to attach, inter alia,

$1,147,404 of Devcon’s property.




                                                51
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 52 of 101



       224.    Judge Dabrowski held hearings on the Dynasty Trust PJR Application on

November 10 and 12, 2014, and December 15, 2014. The parties thereafter submitted post-hearing

briefing and the court heard oral argument in February 2015. Judge Dabrowski retired from the

bench on March 31, 2015, without issuing a decision on the Dynasty Trust PJR Application.

Following its transfer to various judges, the Dynasty Trust PJR Application remains sub judice

before Judge Thompson.

       225.    Unbeknownst to the Goldberg Trustee, as he prosecuted the Dynasty Trust PJR

Application, Devcon, through its President and Chief Executive Officer (SAL) and Chairman

(Roland LaBonte), rendered itself worthless and transferred its business and all of its assets to

newly created DEIPM. SAL subsequently dissolved Devcon.

       226.    Upon information and belief, Sally LaBonte, Dynasty Trustee, who was a named

defendant in the SALDT Action, was aware of and, in her capacity as a SALDT trustee, approved

the transfer of Devcon’s business to DEIPM. Roland LaBonte, Dynasty Trustee also approved, in

his capacity as SALDT trustee, the transfer of Devcon’s business to DEIPM.

       227.    L. Marks, Esq. and J&M advised SAL and Roland LaBonte on all facets of

DEIPM’s formation and the transfer of Devcon’s business to DEIPM.

       228.    L. Marks, Esq. and SAL developed and began implementing the “restructuring” of

Devcon during the months of November and December 2014, the very months that Judge

Dabrowski was conducting hearings on the Dynasty Trust PJR Application.

       229.    J&M invoices for services rendered to SAL evidence discussions of “restructuring”

between L. Marks, Esq. and SAL and the preparation of “LLC formation documents” as early as

November 6, 2014, four (4) days before the first hearing date on the Dynasty Trust PJR

Application.




                                               52
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 53 of 101



       230.    L. Marks, Esq. registered DEIPM as a Connecticut Limited Liability Company

effective January 9, 2015.

       231.    L. Marks, Esq. and J&M drafted DEIPM’s operating agreement beginning in the

fall of 2014. The first DEIPM operating agreement was dated and signed on January 9, 2015, with

the MPL Rev. Trust as a member. The operating agreement was changed, but not amended or

restated, by L. Marks, Esq. with guidance from P. Bourdeau, Esq. on February 26, 2015, with the

MPL 2015 Rev. Trust, instead of the MPL Rev. Trust, as the majority member.

       232.    Ultimately, DEIPM’s members are the MPL 2015 Rev. Trust (a trust settled by

Marilyn LaBonte, who also serves as its trustee) and the RGL Rev. Trust (a trust settled by Roland

LaBonte, who also serves as its trustee). Roland LaBonte is, and has always been, the sole manager

of DEIPM.

       233.    For its trouble of holding the membership seat warm for the MPL 2015 Rev. Trust

for a few weeks, the MPL Rev. Trust received a $100,000 distribution from DEIPM.

       234.    L. Marks, Esq., J&M, P. Bourdeau, Esq., and J. Sparveri, CPA, established the MPL

2015 Rev. Trust in February 2015 to own 99.99% of DEIPM. L. Marks, Esq., J&M, P. Bourdeau,

Esq., and J. Sparveri, CPA all knew at that time that DEIPM served no purpose other than to “park”

Devcon’s business for SAL until he could settle with the Goldberg Trustee for pennies on the

dollar based on his purported insolvency.

       235.    As evidenced by a February 20, 2015, email from P. Bourdeau, Esq. to Roland

LaBonte and others, SAL was directly involved in the transfer of DEIPM and how its assets, of

which neither he nor the SALDT would have any ownership interest, would be distributed if he

predeceased Roland LaBonte and Marilyn LaBonte:




                                               53
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 54 of 101



              Roland,

              I prepared the amendment to Marilyn's existing revocable trust to
              provide that if Scott is deceased at the time when you and Marilyn
              are both deceased, the interest in the new DEI entity [DEIPM] would
              pass to all of your descendants in the same proportions as your other
              assets. Scott has requested that if he is then deceased that this new
              DEI interest pass exclusively to Sally. Please confirm that this is
              what you and Marilyn want and we will make the appropriate
              change.

              My best

              Paul L. Bourdeau. Esq.
              Principal
              West Hartford Private Clients Group

       236.   Roland LaBonte responded to P. Bourdeau, Esq.’s email that same day, copying L.

Marks, Esq. and SAL, stating:

              Paul: I have received the drafts of the amendments a couple of days
              ago. I have not read them yet. However, I agree with Scott’s
              request. We have an understanding between us to transfer the new
              company [DEIPM] membership interests to Scott as soon as [h]is
              current situation allows since he owned 100% of the old DEI
              corporation [Devcon]. Therefore, the new company should pass to
              Sally or his heirs in the event of a catastrophe as described below.
              Please make the changes accordingly. STAY WARM! Thanks. R.

       237.   In a June 2018 deposition Roland LaBonte confirmed the agreement he had reached

with SAL as memorialized in the February 20, 2015, email:

              Q. You had an understanding with your son Scott that as soon as his
              legal troubles with the Trustee allowed, 100 percent of the interest
              in DEI Property Management, LLC would be transferred to him,
              correct?

              A. We had that discussion, yes.

              Q. You had an understanding, right?

              A. Yes.




                                                54
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 55 of 101



       238.    P. Bourdeau, Esq. drafted the MPL Rev. trust instruments to achieve the February

20, 2015, email’s stated goal. Upon information and belief, based on his relationship with J.

Sparveri, CPA and the LaBonte Family, and communications with L. Marks, P. Bourdeau, Esq.

was aware in February 2015 that the Trustee had recently filed and was prosecuting the Dynasty

Trust PJR Application which sought a $1.1 million attachment against Devcon.

       239.    DEIPM’s business is exactly the same as Devcon’s was; DEIPM has never

provided services to a client who was not previously a Devcon client.

       240.    DEIPM’s employees are, or at least were when SAL and Roland LaBonte

transferred Devcon’s business and assets to DEIPM in or about February or March 2015, the same

individuals who Devcon employed immediately before that time.

       241.    Devcon assigned its material vendor and employee benefits contracts to DEIPM.

       242.    DEIPM acquired office space in the same building at which Devcon maintained its

office space, 433 South Main Street, West Hartford, Connecticut 06110. After DEIPM acquired

this space, Devcon transferred much of its office furniture and equipment to DEIPM’s office space,

one floor below Devcon’s office space.

       243.    L. Marks, Esq., his partner James Juliano, and J&M negotiated the lease for

DEIPM’s office space knowing that DEIPM was a vehicle to defraud the Goldberg Trustee by

concealing Devcon’s value and parking it for SAL’s benefit and intending to further the Enterprise

to Obstruct the Goldberg Trustee.

       244.    In February 2015, SAL “informed” Devcon’s customers that “due to circumstances

out of its control,” Devcon was ceasing operations and customers needed to locate a new property

management company. SAL did so by sending these letters to himself or Roland LaBonte, since

they controlled Devcon’s customers.




                                               55
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 56 of 101



       245.    Upon information and belief, L. Marks, Esq. drafted the termination letters and

advised SAL to send them to himself and Roland LaBonte to lend a façade of credibility to the

transfer of Devcon’s assets to DEIPM.

       246.    Roland LaBonte subsequently admitted during a deposition that the “circumstances

out of Devcon’s control” that was forcing it to cease business, as referenced in the Devcon

termination letters, was the Dynasty Trust PJR Application against Devcon.

       247.    L. Marks, Esq. dissolved Devcon effective March 30, 2015, knowing that the

Goldberg Trustee had a claim pending against Devcon in an amount greater than $1 million for

which the Goldberg Trustee was actively seeking a PJR, without informing the Goldberg Trustee,

and without advising SAL or the trustees of the SALDT to reserve any funds to satisfy the

Trustee’s claim.

       248.    If Devcon had not fraudulently transferred its assets to DEIPM, all net-revenue

Devcon generated, whether through property management contracts or otherwise, including a fee

of nearly $850,000 paid to DEIPM in January 2016 from a real estate transaction closing, would

have been available for the Goldberg Trustee to attach and potentially recover.

       249.    Devcon was in business for nearly forty (40) years before L. Marks, Esq. dissolved

it. SAL, Roland LaBonte, Roland LaBonte Dynasty Trustee, Sally LaBonte Dynasty Trustee, and

the Professionals transferred Devcon’s assets, including its operating business, to DEIPM and

dissolved Devcon solely to place Devcon’s assets beyond the Goldberg Trustee’s reach.

       250.    DEIPM is Devcon’s successor; all income and revenue generated by DEIPM is and

was generated by Devcon’s assets.

       251.    In July 2015 the Connecticut Department of Labor (“CTDOL”) informed DEIPM

that it considered DEIPM to be Devcon’s successor for purposes of unemployment compensation.




                                               56
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 57 of 101



       252.    L. Marks, Esq. knew that a finding of successor liability by the CTDOL would be

harmful to DEIPM when the Goldberg Trustee discovered the transfer of Devcon’s assets to

DEIPM and sought to hold DEIPM liable for Devcon’s obligations as Devcon’s successor. L.

Marks, Esq. thus drafted a letter of appeal to the CTDOL, appealing its determination that DEIPM

was a successor of Devcon (the “Appeal Letter”).

       253.    In the Appeal Letter L. Marks, Esq, misrepresents numerous material facts,

including that Devcon was forced to dissolve because it lost its management contracts. In fact, as

Roland LaBonte admitted under oath, Devcon dissolved because the Trustee was seeking a

prejudgment remedy against it. The termination of the Devcon management contracts was nothing

more than a rouse to try to lend some legitimacy to the fraudulent transfer of Devcon’s assets to

DEIPM.

       254.    L. Marks, Esq. also represented in the Appeal Letter that ‘[DEIPM’s] Manager and

Devcon Enterprises, Inc.’s President are different individuals.” L. Marks, Esq. failed to disclose

that the manager of DEIPM was the father of Devcon’s president and that the Manager of DEIPM

had been, until the summer of 2014, the Chairman of Devcon.

       255.    L. Marks, Esq. also failed to inform the CTDOL that SAL, the former president of

Devcon, was making decisions regarding the business of DEIPM, including the amount that it

would distribute to its members on a monthly basis. As discussed herein, SAL was particularly

interested in the amount distributed to the 2015 MPL Rev. Trust, as he was using those funds to

pay his personal and business expenses.

       256.    Lastly, the theme struck by L. Marks, Esq. in the Appeal Letter, both directly and

by implication, is that DEIPM did not acquire the business of Devcon, and was therefore not a

mere continuation of Devcon. This overarching primary theme of the Appeal Letter is false and




                                               57
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 58 of 101



completely at odds with the experience of Devcon’s employees, all of whom became DEIPM

employees. As former Devcon and DEIPM employee Barbara Pursley testified during a June 14,

2018, deposition:

               Q. Is it fair to say, Ms. Pursley, that you
               showed up for work one day on the third floor of this
               building as an employee of Devcon Enterprises, and a day
               or two thereafter you showed up for work on the second
               floor of this building as an employee of DEI Property
               Management?

               A. Yes.

               Q. And is it fair to say on the day you showed up
               for work as an employee of Devcon Enterprises, you were
               the director of accounting, and on the day you showed up
               for work at DEI Property Management, you were the
               director of accounting?

               A. Yes.

               Q. So the only thing that changed was the
               geographic location of the office, the office size, and
               the name of the company, right?

               A. And my benefits.

(June 14, 2018, deposition of Barbara Pursley, at 118(12)-119(3), conducted in James Berman,

Trustee v. DEI Property Management, LLC, Adv. Pro. No. 17-02029 (JAM)).

       E.      SAL Continues to Enjoy Unfettered Access to
               Income Generated by Devcon’s Transferred Assets

       257.    SAL continues to receive income that Devcon n/k/a DEIPM generates via his

unfettered access to the assets of the MPL 2015 Rev. Trust.

       258.    To aid and abet her son’s ongoing efforts and with knowledge of the Enterprise to

Obstruct the Goldberg Trustee, Marilyn LaBonte settled the MPL 2015 Rev. Trust on February

26, 2015, and caused it to become a 99.99% member of DEIPM solely to funnel money to SAL in

order to allow SAL and his family to maintain their affluent lifestyle.


                                                58
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 59 of 101



       259.    After settling the MPL 2015 Rev. Trust, Marilyn LaBonte opened a checking

account in the trust’s name at People’s Bank.

       260.    Upon information and belief, Marilyn LaBonte opened a checking account in the

name of the MPL 2015 Rev. Trust with People’s Bank, rather than Farmington Bank, the banking

institution that the LaBonte Family regularly used, because a Farmington Bank employee

questioned why SAL was transferring assets to his parents as part of his purported estate planning.

Of course, P. Bourdeau, Esq. never asked that same basic question because he already knew that

the transfer of Devcon’s assets to DEIPM had nothing whatsoever to do with estate planning, but

was intended solely to further the Enterprise to Obstruct the Trustee.

       261.    Upon further information and belief, L. Marks, Esq. assisted Marilyn LaBonte to

open the MPL 2015 Rev. Trust’s checking account at People’s Bank knowing of the Enterprise to

Obstruct the Goldberg Trustee and that the account would be used as a vehicle to funnel money to

SAL below board and beyond the Goldberg Trustee’s reach.

       262.    After the MPL 2015 Rev. Trust checking account was opened, Marilyn LaBonte

provided SAL with the account’s checkbook and a stamp of her signature.

       263.    Since Marilyn LaBonte settled the MPL 2015 Rev. Trust, SAL has freely used its

assets, all of which, upon information and belief, are generated by distributions from DEIPM, to

pay his living expenses, often using credit cards to pay expenses and then paying the credit card

debt with checks drawn on the MPL 2015 Rev. Trust’s bank account which he “signs” with the

stamp of Marilyn LaBonte’s signature that she gave him.

       264.    In the 2½ year period between March 2015 and October 2017, SAL paid $623,876

in credit card bills alone from the MPL 2015 Rev. Trust.




                                                59
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 60 of 101



       265.    Upon information and belief, SAL continues to utilize the MPL 2015 Rev. Trust to

pay his credit card statements and other living expenses.

       266.    Marilyn LaBonte parked and funneled assets to SAL through DEIPM and the MPL

2015 Rev. Trust because, as she recently testified at her deposition, “if there was anything [she]

can do to help Scott [LaBonte] and his family – which is [her] family, too – … [she] would be

willing to do so.”

       267.    In that same vein, Roland LaBonte testified under oath that if the Goldberg Trustee

tried to attach DEIPM’s assets, he and his family would transfer DEIPM’s business to a new entity,

just as they had transferred Devcon’s business to DEIPM.

       F.      The 2015-2016 DEIPM Refinance Transactions

       268.    Before fraudulently transferring its assets to DEIPM in or about February and

March of 2015, Devcon maintained management agreements (the “Devcon Management

Agreements”) with a number of entities owned or controlled by SAL and/or Roland LaBonte,

either directly or indirectly by way of trusts (each a “Managed Entity” and collectively the

“Managed Entities”).

       269.    Devcon’s Management Agreements included a provision (the “Transaction Fee

Provision”) entitling Devcon to a 5% fee based off of the sales price of property owned by a

Managed Entity. Thus, if the LaBonte Family real estate business sold one its shopping centers,

Devcon received a 5% fee.

       270.    When Devcon fraudulently transferred its assets to DEIPM in or about February

and March of 2015, DEIPM entered into new management agreements (the “DEIPM Management

Agreements”) with the same Managed Entities.




                                                60
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 61 of 101



       271.   The DEIPM Management Agreements included the Transaction Fee Provision,

with only slight modifications. The DEIPM Management Agreements also entitled DEIPM to a

percentage of “any new or refinanced debt” on a property owned by a Managed Entity (the

“Refinance Fee Provision”).

       272.   The Refinance Fee Provision allowed the LaBonte Family to strip equity from

LaBonte Family real estate business shopping centers and funnel money to SAL through the MPL

2015 Rev. Trust and further impede the Goldberg Trustee.

       273.   Shortly after Devcon fraudulently transferred its assets to DEIPM and DEIPM

entered into the DEIPM Management Agreements with various LaBonte Family controlled

entities, SAL and DEIPM refinanced the debt on properties owned by at least three Managed

Entities (Devcon Commons, Devcon Shops, and Devcon Manchester).

       274.   On June 25, 2015, one day before SAL, Roland LaBonte and DEIPM refinanced

the debt on the properties owned by Devcon Commons and Devcon Shops, DEIPM amended and

restated its management agreements with Devcon Commons and Devcon Shops. L. Marks, Esq.

helped effectuate the amendments and restatements by sending signature pages to Roland LaBonte

via email and directing him to sign them.

       275.   The purpose of the amended and restated management agreements was to increase

DEIPM’s refinance fee from three percent (3%) to four percent (4%). DEIPM was to pay from its

4% fee any mortgage origination fee. In the transactions described in the following paragraphs

DEIPM paid a .6% broker’s fee. Thus, DEIPM received a net fee of 3.4%.

       276.   On June 26, 2015, Devcon Commons refinanced an outstanding mortgage of

$17,413,159.90 with a new mortgage in the amount of $19,200,000.00. This refinance transaction




                                             61
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 62 of 101



resulted in the payment of a fee to DEIPM in the amount of $652,800.00 solely due to the newly

added Refinance Fee Provision in DEIPM’s Management Agreement with Devcon Commons.

       277.   On June 26, 2015, Devcon Shops refinanced an outstanding mortgage of

$23,407,468.92 with a new mortgage in the amount of $24,700,000.00. The refinance transaction

resulted in the payment of a fee to DEIPM in the amount of $839,800.00 solely due to the newly

added Refinance Fee Provision in DEIPM’s Management Agreement with Devcon Shops.

       278.   On January 7, 2016, Devcon Manchester refinanced an outstanding mortgage of

$13,281,873.88 with a new mortgage in the amount of $14,000,000. The refinance transaction

resulted in the payment of a fee to DEIPM in the amount of $476,000.00 solely due to the

Refinance Fee Provision in DEIPM’s Management Agreement with Devcon Manchester.

       279.   DEIPM received a total of $1,968,600 pursuant to the Refinance Fee Provisions in

its Management Agreements with Devcon Commons, Devcon Shops, and Devcon Manchester that

SAL, Roland LaBonte, and L. Marks, Esq. inserted into the amended and restated DEIPM

Management Agreements after they caused Devcon to fraudulently transfer its assets to DEIPM.

       280.   Roland LaBonte, as manager of DEIPM, caused DEIPM to distribute the entire

amount of the refinance fees to DEIPM’s members: the RGL Rev. Trust, which owned .1%, and

the MPL 2015 Rev. Trust, which owned 99.9%. Upon information and belief, the MPL 2015 Rev.

Trust continues to pay SAL’s and Sally LaBonte’s living expenses with this money.

       281.   The refinance transactions did not provide sufficient funds to the borrower to pay

the Refinance Fees to DEIPM in full at the time when the transactions closed. Thus, Devcon

Commons, Devcon Shops, and Devcon Manchester paid the Refinance Fees over time. By paying

the Refinance Fees over time, funds that otherwise would have been available for distribution to

the members of Devcon Commons, Devcon Shops, and Devcon Manchester, including the




                                              62
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 63 of 101



SALDT, were instead distributed to the MPL 2015 Rev. Trust via DEIPM and then funneled to

SAL.

       282.    Neither Sally LaBonte, Dynasty Trustee nor Roland LaBonte, Dynasty Trustee took

any action to protect or preserve the SALDT’s rights vis-à-vis the payment of the Refinance Fees

that could have, and likely should have, been available for distribution to the SALDT based on its

ownership interest in the respective entities because taken any such action would be adverse to the

goals of the Enterprise to Obstruct the Goldberg Trustee.

       G.      THE DEFENDANTS HAVE SUCCESSFULLY FRUSTRATED THE
               GOLDBERG TRUSTEE’S COLLECTION EFFORTS

               i.     The Continued Pursuit of Recoveries Through
                      Pending Adversary Proceedings is Futile

       283.    The purpose of the Enterprise to Obstruct the Goldberg Trustee is to obstruct and

impede the Goldberg Trustee from enforcing the SAL Judgment, a judgment that the LaBonte

Family and the Professionals expected would enter from at least the time they learned that the

Goldberg Trustee had sued E. Malley.

       284.    The Enterprise to Obstruct the Goldberg Trustee has been highly successful in

obstructing and impeding the Goldberg Trustee.

       285.    Since November 2010, in order to recover for the Goldberg Victims and to protect

the Goldberg Debtors’ Estate’s claims and secure the SAL Judgment, the Goldberg Trustee has

commenced and prosecuted four separate fraudulent conveyance actions, including i) the Malley-

LaBonte Action, ii) the SALDT Action, iii) an adversary proceeding commenced in May 2016,

captioned James Berman, Trustee v. Robert A. Landino, et. al., Adv. Pro. No. 16-02042(JAM) (the

“Landino Action”), and iv) an adversary proceeding commenced in June 2017, captioned James

Berman, Trustee v. DEI Property Management, LLC, Adv. Pro. No. 17-02029 (JAM) (the “DEIPM

Action” and collectively with the SALDT Action, and the Landino Action, the “SAL Enforcement


                                                63
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 64 of 101



Actions”). Further, the Goldberg Trustee commenced and prosecuted an adversary proceeding

filed in 2011 captioned James Berman, Trustee v. Carl Pavano, et al., Adv. Pro. No. 11-02071

(JAM) (the “Pavano Action”), seeking to recover subsequent transfers of Debtor funds from SAL

to the SAL Sub-Investors.

       286.    In connection with the SAL Enforcement Actions, all of which the Defendants’

conduct necessitated, the Goldberg Trustee has elicited more than one hundred hours of testimony,

conducted a three-day evidentiary hearing on the Dynasty Trust PJR Application, engaged in

substantial motion practice, and reviewed tens of thousands of pages of documents produced

during discovery. These efforts by the Goldberg Trustee and his professionals, all of which

resulted from the Defendants’ racketeering activity, are collectively referred to herein as the

“Judgment Protection/Collection Efforts.”

       287.    The Goldberg Trustee had no choice but to engage in the Judgment

Protection/Collection Efforts because the Defendants, through both their words and their conduct,

confirmed that SAL would not pay the SAL Judgment and that they would continue the

racketeering activity as long as necessary to further the purpose of the Enterprise to Obstruct the

Goldberg Trustee, i.e. to obstruct and impede the Goldberg Trustee in his efforts to enforce the

SAL Judgment.

       288.    After nearly a decade of Judgment Protection/Collection Efforts chasing one

fraudulent conveyance after another and as a result of the Defendants’ continual racketeering

activity, the SAL Judgment remains unpaid, and the Goldberg Victims remain uncompensated

       289.    In addition, as a result of the Defendants’ conduct, the Goldberg Debtors’ Estate

has incurred millions of dollars in costs and attorneys’ fees that would not have otherwise been

incurred.




                                                64
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 65 of 101



       290.    The Enterprise to Obstruct the Goldberg Trustee has thus far successfully concealed

and/or dissipated SAL’s assets and there is no real possibility of collecting upon any judgments

that might enter in the pending SAL Enforcement Actions. Indeed, SAL transferred the vast

majority of his ownership interests in LaBonte Family-controlled shopping centers to the SALDT

in the summer of 2010, and the Defendants have caused the SALDT to further transfer or otherwise

dissipate many of those assets.

       291.    The Goldberg Trustee pursued claims against each of the SAL Sub-Investors in the

Pavano Action. All of those claims, save for the two discussed below, have been resolved by

settlement or withdrawn based upon an inability to pay, and all settlement proceeds have been set

off against the SAL Judgment.

       292.    The Trustee asserted a claim against Roland LaBonte in the Pavano action seeking

to recover $425,000 in transfers he received from the Goldberg Debtors as a subsequent transferee

of SAL. The Trustee’s claim against Roland LaBonte was tried to the Hon. Julie Manning on

December 10, 2018, was fully briefed in February 2019, and remains sub judice.

       293.    The Trustee asserted a claim against LaBonte Sub-Investor Alfred Fincher. The

Trustee has obtained a default judgment against Mr. Fincher in the amount of $141,820.37. Mr.

Fincher resides in Florida, and the Goldberg Trustee’s preliminary asset search indicates that he

likely is unable to satisfy that judgment.

       294.    The named defendants in the SALDT Action include Sally LaBonte (who only

recently obtained full-time employment with a local church in Farmington, Connecticut and whose

primary asset is a luxury home in Portsmouth, Rhode Island that is presently listed for sale and,

upon information and belief, is encumbered by a mortgage that is greater than the house is worth),

Devcon (which as discussed herein transferred its assets to DEIPM and was dissolved by the first




                                               65
            Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 66 of 101



quarter of 2015 while the Goldberg Trustee was actively pursuing a prejudgment remedy),

Marketplace Port St. Lucie L.P. (an entity whose single asset, a shopping center in Port St. Lucie

Florida, was recently repossessed), RCZS, LLC (an entity that was dissolved in 2012 after its

single asset, a private plane, was sold), and the SALDT (which presently owns interests in three

shopping centers, one of which recently lost its anchor tenant to bankruptcy, and neither of the

other two generate any meaningful cashflow to the SALDT).

        295.     The named defendants in the Landino Action include thirteen entities, all of which

have been dissolved, and R. Landino, who within the last several months had a $39 million-dollar

judgment entered against him in connection with construction failures at Dunkin Donuts Park in

Hartford.

        296.     DEIPM, a named defendant in the DEIPM Action, presently has two (2) employees

and, upon information and belief, provides management services to three shopping centers, one of

which has an anchor tenant that recently filed for bankruptcy and none of which generate

meaningful cash-flow. Roland LaBonte and Marilyn LaBonte are named defendants in the DEIPM

Action as aiders and abettors of Devcon’s fraudulent transfers to DEIPM. Roland LaBonte and

Marilyn LaBonte have moved to dismiss the claim against them in the DEIPM Action on the

grounds that Connecticut does not recognize a cause of action for aiding and abetting a fraudulent

transfer.

        297.     The Goldberg Trustee has pursued multiple avenues of recovery, seeking to

untangle the vast web of transfers and other fraud that the Defendants perpetrated to obstruct the

Goldberg Trustee. At this point prosecuting these actions is futile.

        298.     The Goldberg Trustee has also conducted post-judgment discovery related to

SAL’s assets. Other than a boat which the Goldberg Trustee has seized and is in the process of




                                                 66
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 67 of 101



selling and expects to realize approximately $89,000.00 for the benefit of the Debtors’ bankruptcy

estate, the post-judgment discovery did not uncover any assets against which the Goldberg Trustee

can enforce the SAL Judgment. SAL has no assets because Defendants operated (and continue to

operate) an Enterprise to Obstruct the Goldberg Trustee that has rendered SAL judgment proof

and placed the fruits of his assets beyond the Trustee’s reach while enabling SAL to use them or

their proceeds to fund his and his family’s extravagant lifestyle.

       299.    As evidenced by the Defendants’ predilection for serial fraudulent conveyances and

other racketeering activity, there is no real possibility that any additional fraudulent conveyance

actions or other Judgment Protection/Collection Efforts would result in any recovery for the

Goldberg Debtors’ Estate and the Goldberg Victims. Indeed, Roland LaBonte testified that if the

Trustee sought a prejudgment remedy against DEIPM, he would transfer the assets of DEIPM to

a new entity, just as Devcon transferred its assets to DEIPM to obstruct, frustrate and impede the

Goldberg Trustee.

       300.    Meanwhile, the necessary Judgment Protection/Collection Efforts in which the

Goldberg Trustee engaged have exhausted resources of the Goldberg Debtors’ Estate. As a result

of the Defendants’ racketeering activity, the Goldberg Trustee is financially unable to continue the

hopeless cat and mouse game with the Defendants.

       301.     The Defendants have successfully thwarted, frustrated, and impeded the Goldberg

Trustee’s ability to enforce and collect the SAL Judgment thereby causing injury to the Goldberg

Trustee and, by extension, the Goldberg Victims.

       302.    After nearly a decade of Judgment Protection/Collection Efforts, the Goldberg

Trustee’s damages are reasonably ascertainable, clear, and definite: no less than $26,122,727.58

in trebled unrecoverable portions of the SAL Judgment plus trebled post-judgment interest at




                                                 67
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 68 of 101



$954.60 per day, and millions of dollars in trebled attorneys incurred as a direct and proximate

result of the Defendants’ predicate acts described herein, which amount is also subject to trebling

(collectively, the “RICO Damages”). The Trustee may also recover reasonable attorneys’ fees

pursuant to 18 U.S.C. § 1964.

        303.    The Goldberg Trustee (and, by extension, the Goldberg Victims) continue to suffer

from the nonpayment of the SAL Judgment and as a result are entitled to recover the RICO

Damages.

        304.    Additional Judgment Protection/Collection Efforts, including the prosecution of the

pending SAL Enforcement Actions, would be futile. Thus, the Trustee’s RICO claim based on

lost debt is ripe.

                     V.     SUMMARY OF THE RICO CLAIM ELEMENTS

        305.    Predicate Acts. The conduct of the Defendants described herein constitutes various

predicate acts within the meaning of racketeering activity set forth in 18 U.S.C. § 1961(1),

including obstruction of justice in violation of 18 U.S.C. §§ 1503 and 1512, concealment and

fraudulent transfer of property in violation of 18 U.S.C. § 152, money laundering in violation of

18 U.S.C. § 1956, transaction of money involved in unlawful activity under 18 U.S.C. § 1957,

wire fraud in violation of 18 U.S.C. § 1343 and mail fraud in violation of 18 U.S.C. § 1341,

        306.    Pattern of Racketeering Activity. As described herein, the Defendants engaged

in numerous acts of racketeering activity within ten years of each other. The predicate acts and

other wrongful conduct of the Defendants described herein were related in the sense that they

involved the same or similar purposes, results, participants, victims and methods of commission,

and did not involve isolated or sporadic events. Further, there was continuity of conduct in that

the predicate acts and other wrongful activities of the Defendants described herein extended over




                                                68
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 69 of 101



a considerable period of time and involved conduct with the threat of continuing wrongful

activities.

        307.   Enterprise. Pursuant to 18 U.S.C. § 1962(c), the Defendants named herein have

participated in the Enterprise to Obstruct the Goldberg Trustee, an association-in-fact enterprise

affecting interstate commerce under 18 U.S.C. § 1961(4). The Enterprise to Obstruct the Goldberg

Trustee is devoted to fraudulently transferring and concealing SAL’s assets and taking other

actions to obstruct and impede the Goldberg Trustee from satisfying the SAL Judgment, while

permitting SAL to continue to enjoy and benefit from such assets, and was formed for the purpose

of carrying out the activities alleged in this Complaint.

        308.   Enterprise Participants. The Defendants named herein participated in varying

capacities in the Enterprise to Obstruct the Goldberg Trustee. Specifically, SAL, SAL Rev.

Trustee, Roland LaBonte, Roland LaBonte Dynasty Trustee, Roland LaBonte RGL Rev. Trustee,

Sally LaBonte, Sally LaBonte Dynasty Trustee, Sally LaBonte Rev. Trustee, J. Sparveri, CPA and

J. Sparveri Dynasty Trustee were principals in the Enterprise to Obstruct the Goldberg Trustee and

participated in the operation and management of the same through a pattern of racketeering activity

as described herein. Likewise, all Defendants, knowing of at least the general contours of the

Enterprise to Obstruct the Goldberg Trustee and each committing at least one predicate act in

furtherance thereof, with the intent to further the same, conspired with the other Defendants named

herein to violate 18 U.S.C. § 1962(c), in violation of 18 U.S.C. § 1962(d). In all instances, the

Defendants willfully associated themselves with the Enterprise to Obstruct the Goldberg Trustee

and willfully participated in the scheme.

        309.   Injury. Although the Defendants’ conduct described herein was directed at the

Goldberg Trustee and did indeed cause damage to the Goldberg Trustee in his business and




                                                 69
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 70 of 101



property, the victims of such conduct extend beyond the Goldberg Trustee to the Goldberg Victims

in that the distributions made to Goldberg Victims have been materially smaller as a result of the

Defendants’ conduct. The Goldberg Trustee, at a minimum, has been injured in his business or

property by reason of a violation of 18 U.S.C. § 1964.

       310.    Interstate Commerce. The Defendants’ racketeering activities as described herein

included the use of wire transfers to transfer, transmit and move money, electronic mail to transmit

the assignment, assumption and consent agreements to effectuate the transfers of the Fraudulently

Transferred Interests, the use of the United States Post Office to transfer, transmit and move

money, the use of electronic mail to transmit agreements necessary to form and operate DEIPM,

including agreements necessary to permit the DEIPM Refinance Transactions discussed herein

that gave SAL access to millions of dollars from the MPL 2015 Rev. Trust checking account, and

involved the transfer of ownership interests in entities incorporated in various states within the

United States including Connecticut and Rhode Island. Thus, the activities of the Enterprise to

Obstruct the Goldberg Trustee affect interstate commerce.

                                VI.     CLAIMS FOR RELIEF

                                          COUNT 1
                                 SUBSTANTIVE RACKETEERING
              (AGAINST SAL, INDIVIDUALLY AND AS TRUSTEE OF THE SAL REV. TRUST)

       311.    The Goldberg Trustee realleges and incorporate by reference the allegations made

in each of the proceeding paragraphs, specifically paragraphs 1 through 310.

       312.    At all times material hereto, each Defendant named in this action was a “person”

as that term is defined in 18 USC § 1961(3), engaged in, and the activities of which affected,

interstate commerce.

       313.    Beginning in or about 2010 and continuing at least until the filing of this Complaint,

SAL individually and as trustee of the SAL Rev. Trust (collectively “SAL/Trustee”) did knowingly


                                                70
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 71 of 101



maintain, directly or indirectly, control of, and conducted and participated in, directly or indirectly,

the Enterprise to Obstruct the Goldberg Trustee, which was each engaged in, and the activities of

which affected, interstate commerce, through a pattern of racketeering activity, as those terms are

defined in 18 USC §§ 1961(1) and (5).

       314.    SAL/Trustee, and others, misrepresented, concealed, and hid, and caused to be

misrepresented, concealed, and hidden, the purposes of and the acts done in furtherance of the

Enterprise to Obstruct the Goldberg Trustee, including by SAL making perjurious statements

concerning the reasons for the Dynasty Trust Transfers.

       315.    The racketeering activity in which SAL/Trustee engaged in violation of 18 USC §

1962(c) consisted, inter alia, of:

               a.      Multiple acts of wire fraud in violation of 18 USC § 1343;

               b.      Multiple acts of concealment and fraudulent transfer of property in violation

               of 18 USC § 152;

               c.      Multiple acts of obstruction of justice in violation of 18 USC §§ 1503 and

                1512; and

                d.      Multiple acts of money laundering in violation of 18 USC § 1956

        316.    Specifically, SAL/Trustee engaged in a pattern of racketeering activity consisting

of at least the following predicate acts:

                       Statutory Violations of 18 USC § 1343 – Wire Fraud

       317.    On or about the dates set forth below, SAL/Trustee, in violation of 18 USC § 1343,

for the purpose of executing and attempting to execute the Enterprise to Obstruct the Goldberg

Trustee, did knowingly transmit and/or cause to be transmitted, in interstate commerce, by means




                                                  71
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 72 of 101



of wire communication, the writings, signs, and signals set forth below, proof of any one of which

is a predicate act, with the intent to further a scheme or artifice to defraud the Goldberg Trustee:

               a.      Monthly between June of 2010 and December of 2010, SAL/Trustee via the

                       Fraudulently Transferred Interests, sent, or caused to be sent, to

                       SAL/Trustee’s personal Bank of America account wire transfers

                       representing monthly distributions from said Fraudulently Transferred

                       Interests;

               b.      On May 18, 2012, SAL/Trustee via SAL Smithfield, LLC and/or Devcon,

                       sent, or caused to be sent, to L. Marks, Esq., in connection with obligations

                       owed by SAL/Trustee to RCZS, LLC’s secured lender, a wire transfer of

                       $151,060.52;

               c.      On May 18, 2012, SAL/Trustee via SAL North Haven, LLC, and/or

                       Devcon, sent, or caused to be sent, to L. Marks, Esq., in connection with

                       obligations owed by SAL/Trustee to RCZS, LLC’s secured lender, a wire

                       transfer of $245,046.94;

               d.      Beginning on or about June 26, 2015, SAL/Trustee via Devcon Commons,

                       LLC, sent, or caused to be sent, to DEI Property Management, LLC wire

                       transfers totaling $492,800.00;

               e.      Beginning on or about June 26, 2015, SAL/Trustee via Devcon Shops, LLC,

                       sent, or caused to be sent, to DEI Property Management, LLC wire transfers

                       totaling $332,800.00; and




                                                  72
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 73 of 101



               f.      Beginning on or about January 7, 2016, SAL/Trustee via Devcon

                       Manchester, LLC, sent, or caused to be sent, to DEI Property Management,

                       LLC a wire transfer of $476,000.00.

                    Statutory Violations of 18 USC § 152(1) – Concealment of Property

       318.    SAL/Trustee, in violation of 18 USC § 152(1), knowingly and fraudulently

concealed from the Goldberg Trustee, charged with the control or custody of property of the

Debtors’ bankruptcy estate, property that belonged to the Goldberg Debtors’ bankruptcy estate,

namely property that could be used to satisfy the SAL Judgment. Specifically, SAL/Trustee

violated 18 USC § 152(1) when he, while retaining a secret interest therein and with intent to

deceive, performed the acts described below, proof of any one of which is a predicate act:

               a.      Knowingly transferred, or caused to be transferred, his 50% interest in

                       Devwest, LLC to the SALDT, effective June 2, 2010;

               b.      Knowingly transferred, or caused to be transferred, his 34.69999% interest

                       in SAL NH Investments, LLC to the SALDT, effective June 2, 2010;

               c.      Knowingly transferred, or caused to be transferred, his .00001% interest in

                       SAL NH Investments, LLC to the SALDT, effective June 2, 2010;

               d.      Knowingly transferred, or caused to be transferred, his 27.2727% interest

                       in SAL Cranston, LLC to the SALDT, effective June 2, 2010;

               e.      Knowingly transferred, or caused to be transferred, his 15% interest in SAL

                       East Haven, LLC to the SALDT, effective June 2, 2010;

               f.      Knowingly transferred, or caused to be transferred, his 30% interest in SAL

                       North Haven, LLC to the SALDT, effective June 2, 2010;




                                                73
Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 74 of 101



     g.   Knowingly transferred, or caused to be transferred, his 25.0450% interest

          in Devcon Shops, LLC to the SALDT, effective June 2, 2010;

     h.   Knowingly transferred, or caused to be transferred, his 35% interest in

          Devcon Fairhaven, LLC to the SALDT, effective June 2, 2010;

     i.   Knowingly transferred, or caused to be transferred, his 50% interest in

          Devcon Berdon, LLC to the SALDT, effective June 2, 2010;

     j.   Knowingly transferred, or caused to be transferred, his 19.5% interest in

          Devcon Manchester, LLC to the SALDT, effective June 2, 2010;

     k.   Knowingly transferred, or caused to be transferred, his 50% interest in

          Devman, LLC to the SALDT, effective June 2, 2010;

     l.   Knowingly transferred, or caused to be transferred, his 20.5% interest in

          Devcon Commons, LLC to the SALDT, effective June 2, 2010;

     m.   Knowingly transferred, or caused to be transferred, his 50% interest in

          Devfresh, LLC to the SALDT, effective June 2, 2010;

     n.   Knowingly transferred, or caused to be transferred, his 39.5% interest in

          RSC Gilford, LLC to the SALDT, effective June 2, 2010;

     o.   Knowingly transferred, or caused to be transferred, his 29.7% interest in

          Marketplace Port St. Lucie, LP to the SALDT, effective June 2, 2010;

     p.   Knowingly transferred, or caused to be transferred, his 100 shares of

          Marketplace Development Corp. to the SALDT, effective June 2, 2010;

     q.   Knowingly transferred, or caused to be transferred, his 50% interest in

          Devford, LLC to the SALDT, effective June 2, 2010;




                                  74
Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 75 of 101



     r.   Knowingly transferred, or caused to be transferred, his 10 Class A shares

          and 100 Class B shares of Devcon Enterprises, Inc. to the SALDT, effective

          June 2, 2010;

     s.   Knowingly transferred, or caused to be transferred, $143,623.06 payable to

          the SALDT to RCZS on or about May 17, 2012, to satisfy a personal

          obligation he owed to RCZS;

     t.    Knowingly transferred, or caused to be transferred, $243,376.94 payable to

          the SALDT to RCZS, on or about MAY 17, 2012, to satisfy a personal

          obligation he owed to RCZS;

     u.   Knowingly transferred, or caused to be transferred, on or about May 17,

          2012, SAL North Haven’s sole asset and thereafter dissolving SAL North

          Haven on or about June 5, 2012;

     v.   Knowingly transferred, or caused to be transferred, SAL Smithfield’s sole

          asset, or about May 17, 2012, and thereafter dissolving SAL Smithfield on

          or about February 27, 2013;

     w.   Knowingly transferred, or caused to be transferred, SAL Cranston’s sole

          asset, on or about January 14, 2013, and thereafter dissolving SAL Cranston

          on or about May 14, 2014;

     x.   Knowingly transferred, or caused to be transferred, SAL Middletown’s sole

          asset, on or about May 31, 2013, and thereafter dissolving SAL Middletown

          on or about June 14, 2013;




                                   75
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 76 of 101



                 y.     Knowingly transferred, or caused to be transferred, SAL NH’s sole asset, in

                        October24, 2013, and thereafter dissolving SAL NH on or about November

                        7, 2013; and

                 z.     Knowingly assisted, as President and CEO of Devcon Enterprises, Inc., in

                        the transfer of Devcon Enterprises, Inc.’s assets, including its operating

                        business, to DEI Property Management, LLC in February and March, 2015.

              Statutory Violations of 18 USC § 152(7) – Fraudulent Transfer or Concealment

       319.      SAL/Trustee, in violation of 18 USC § 152(7), knowingly and fraudulently

transferred and concealed his own property and the property of entities that he controlled with the

intent to defeat the provisions of title 11, namely by rendering property that could be used to satisfy

the SAL Judgment uncollectable by the Goldberg Trustee. Specifically, SAL/Trustee violated 18

USC § 152(7) when he, with intent to deceive, performed the acts described herein, including but

not limited to the allegations contained in paragraph 387(a), proof of any one of which is a

predicate act.

                      Statutory Violations of 18 USC § 1503 – Obstruction of Justice

       320.      SAL/Trustee corruptly endeavored to impede the Goldberg Trustee as an officer of

a court of the United States of America in the discharge of his duties, in violation of 18 USC §

1503(a), by engaging in the conduct described herein, including but not limited to the allegations

contained in paragraph 387(a), which conduct placed his assets, and the assets of entities that he

controlled, beyond the reach of the Goldberg Trustee and rendered SAL judgment proof.

       321.      SAL/Trustee corruptly endeavored to impede the Goldberg Trustee as an officer of

a court of the United States of America with knowledge of ongoing judicial proceedings, namely

the Goldberg Debtors’ bankruptcy proceeding and with knowledge that the Goldberg Trustee




                                                  76
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 77 of 101



would pursue claims against him to recover the millions of dollars of fraudulent transfers he

received from the Goldberg Debtors.

        322.   The natural and probable effect of SAL/Trustee’s conduct, and SAL/Trustee’s

intent, was substantial and ongoing interference with the Goldberg Trustee’s ability to discharge

his duties.

                      Statutory Violations of 18 USC § 1512 – Obstruction of Justice

        323.   By engaging in the conduct described herein which had the practical impact of

rendering his assets, and the assets of entities that he controlled, beyond the reach of the Goldberg

Trustee, SAL/Trustee corruptly obstructed and impeded the Goldberg Debtors’ bankruptcy

proceeding by engaging in the conduct described herein, including but not limited to the allegations

contained in paragraph 387(a).

        324.   Furthermore, SAL violated 18 USC § 1512(c)(2) when he knowingly and

egregiously destroyed evidence, namely emails, documenting his role in the Goldberg Scheme.

        325.   SAL destroyed his Goldberg Scheme related emails with the intent to impair their

integrity or availability for use in any proceeding that might be brought as a result of his

investments or participation in the Goldberg Scheme.

                    Statutory Violations of 18 USC § 1956 – Money Laundering

        326.   In violation of 18 USC § 1956(a)(1), SAL/Trustee:

               a.      Conducted the series of financial transactions described herein, including

                       but not limited to the allegations contained in paragraph 387(a), proof of

                       any one of which is a predicate act:

                       i.      knowing that the property involved represented the proceeds of

                               unlawful activity, namely violations of 18 USC §§ 152, 1341, 1343,




                                                 77
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 78 of 101



                               1503, and/or 1512, and which transactions in fact involved the

                               proceeds of violations of 18 USC §§ 152, 1341, 1343, 1503, and/or

                               1512 as alleged elsewhere in this Complaint;

                       ii.     with the intent to promote the carrying on of specified unlawful

                               activity, namely the violations of 18 USC §§ 152, 1341, 1343, 1503,

                               and/or 1512 described herein in furtherance of the Enterprise to

                               Obstruct the Goldberg Trustee; and,

                       iii.    knowing and having reason to know that the transactions were

                               designed in whole or in part to conceal or disguise the nature, the

                               location, the source, the ownership, or the control of the proceeds of

                               specified unlawful activity, as detailed elsewhere in this Complaint.

       327.    As a direct and proximate result and by reason of the foregoing violations of 18

USC § 1962(c), the Goldberg Trustee has been impeded in the discharge of his duty to “collect

and reduce to money the property of the estate for which such trustee serves” pursuant to 11 USC

§ 704(1)(1), and “receive and collect any and all sums of money due to the defendant,” and he has

been injured as a result.

       328.    Likewise, the Goldberg Victims have been harmed as a direct and proximate result

of the foregoing violations of 18 USC § 1962(c) inasmuch as they continue to be deprived of

monies that are rightfully theirs.

       329.    Lastly, the Goldberg Trustee has been impeded because he has been forced to

expend considerable time and resources, and incur substantial cost, attempting to enforce the SAL

Judgment including by pursuing multiple actions against the various individuals and entities to




                                                 78
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 79 of 101



whom SAL has transferred his assets, none of which would have been expended or incurred but

for SAL/Trustee’s conduct as set forth herein.

       330.    The Goldberg Trustee is the representative of the Goldberg Victims who are the

ultimate beneficiaries of the Goldberg Trustee’s claims and judgments, including the SAL

Judgment. Thus, each and every effort to impede the Goldberg Trustee causes injury to the

Goldberg Victims.

       331.    As a consequence of the foregoing, the Goldberg Trustee is entitled to recover

herein treble damages, as well as the costs and attorneys’ fees incurred in bringing this suit.

                                       COUNT 2
                               SUBSTANTIVE RACKETEERING
                    (AGAINST R. LABONTE, INDIVIDUALLY, AS TRUSTEE OF
                     THE SALDT, AS TRUSTEE OF THE RGL REV. TRUST)

       332.    The Goldberg Trustee realleges and incorporates by reference the allegations made

in each of the proceeding paragraphs, specifically paragraphs 1 through 310.

       333.    Beginning in or about 2010 and continuing at least until the filing of this Complaint,

Roland LaBonte, individually and in his capacity as trustee of the SALDT and the RGL Rev. Trust

(collectively “Roland LaBonte/Trustee”), a defendant herein, being a “person” as that term is

defined in 18 USC § 1961(3), did knowingly maintain, directly or indirectly, control of, and

conducted and participated in, directly or indirectly, the Enterprise to Obstruct the Goldberg

Trustee which was engaged in, and the activities of which affected, interstate commerce, through

a pattern of racketeering activity, as that term is defined in 18 USC §§ 1961(1) and (5).

       334.    Roland LaBonte/Trustee, and others, misrepresented, concealed, and hid, and

caused to be misrepresented, concealed, and hidden, the purposes of and the acts done in

furtherance of the Enterprise to Obstruct the Goldberg Trustee.




                                                 79
           Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 80 of 101



        335.    The racketeering activity in which Roland LaBonte/Trustee engaged in violation of

18 USC §§ 1962(c) consisted, inter alia, of:

                a.      Wire fraud in violation of 18 USC § 1343;

                b.      Multiple acts of concealment and fraudulent transfer of property under 18

                        USC § 152;

                c.      Multiple acts of obstruction of justice under 18 USC §§ 1503 and 1512; and

                d.      Multiple acts of money laundering under 18 USC § 1956.

        336.    Specifically, Roland LaBonte/Trustee engaged in a pattern of racketeering activity

consisting of at least the following predicate acts:

                       Statutory Violations of 18 USC § 1343 – Wire Fraud

        337.    On or about the dates set forth below, Roland LaBonte/Trustee, in violation of 18

USC § 1343, for the purpose of executing and attempting to execute the Enterprise to Obstruct the

Goldberg Trustee, did knowingly transmit and cause to be transmitted, in interstate commerce, by

means of wire communication, the writings, signs, and signals set forth below, each one of which

is a predicate act, with the intent to further a scheme or artifice to obstruct and defraud the Goldberg

Trustee:

                a.      On or about January 13, 2015, Roland LaBonte/Trustee caused an

                        Application for Employer Identification Number for DEIPM to be sent via

                        electronic mail;

                b.      On or about January 15, 2015, Roland LaBonte/Trustee sent to L. Marks,

                        Esq. via electronic mail the signature page for the DEIPM Operating

                        Agreement executed by Roland LaBonte Rev. Trustee, Marilyn LaBonte

                        Rev. Trustee, and Roland LaBonte;




                                                  80
Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 81 of 101



     c.   On or about January 16, 2015, Roland LaBonte/Trustee sent to L. Marks,

          Esq. via electronic mail the executed signature page for DEIPM’s lease for

          office space, executed by Roland LaBonte;

     d.   On or about February 11, 2015, Roland LaBonte/Trustee sent to L. Marks,

          Esq. via electronic mail five letters addressed to SAL as President of

          Devcon, informing him that DEIPM would be taking over management

          responsibilities from five Devcon managed properties;

     e.   On or about February 18, 2015, Roland LaBonte/Trustee transmitted to

          Roxanne Blaze, office manager at Devcon and subsequently DEIPM, the

          necessary signature pages to, among other things, transfer Devcon’s vendor

          contracts to DEIPM;

     f.   On or about February 20, 2015, Roland LaBonte/Trustee transmitted to P.

          Bourdeau, Esq. via electronic mail an instruction to amend an existing trust

          instrument, and/or draft a new trust instrument for Marilyn LaBonte, to

          ensure that ownership of the assets of DEIPM would pass to SAL’s heirs

          because SAL and Roland LaBonte had agreed that the assets of Devcon,

          which had been transferred to DEIPM, would be returned to SAL once his

          legal issues with the Goldberg Trustee were resolved;

     g.   On February 26, 2015, Roland LaBonte/Trustee sent via electronic mail to

          Cummings & Lockwood, LLC the signature pages for, inter alia, the MPL

          2015 Rev. Trust thereby creating the MPL 2015 Rev. Trust; and

     h.   Upon information and belief, on February 26, 2015, Roland LaBonte/

          Trustee sent to L. Marks, Esq. via electronic mail the signature page for the




                                   81
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 82 of 101



                       DEIPM Operating Agreement executed by Roland LaBonte Rev. Trustee,

                       Marilyn LaBonte 2015 Rev. Trustee, and Roland LaBonte. The February

                       26, 2015, DEIPM Operating Agreement changed the 99.99% member of

                       DEIPM from the MPL Rev. Trust to the MPL 2015 Rev. Trust.

              Statutory Violations of 18 USC § 152(7) – Fraudulent Transfer or Concealment

       338.     Roland LaBonte/Trustee, in violation of 18 USC § 152(7), knowingly and

fraudulently transferred and concealed the property of entities that he controlled with the intent to

defeat the provisions of title 11, namely by rendering property that could be used to satisfy the

SAL Judgment uncollectable by the Goldberg Trustee. Specifically, Roland LaBonte/Trustee

violated 18 USC § 152(7) when he, with intent to deceive, performed the acts described below,

proof of any one of which is a predicate act:

                a.     Knowingly issued, or caused to be issued, in the summer of 2010, the June

                       2010 Note issued in favor of the SAL Rev. Trust by the SALDT knowing

                       that the purpose of said note was to provide purported legitimacy to SAL’s

                       transfer of all of his assets to the SALDT effective June 2, 2010;

                b.     Knowingly accepting the transfer of the Fraudulently Transferred Interests

                       to the SALDT by executing, in July or August 2010, certain Assignment

                       and/or Assumption Agreements related to each such Fraudulently

                       Transferred Interest as alleged herein;

                c.     On or about June 2, 2010, knowingly issuing, or causing to be issued, the

                       Restated 2006 Note issued in favor of the SAL Rev. Trust by the SALDT

                       knowing that the purpose of said note was to impede the Goldberg Trustee

                       by extending the term of the 2006 Note;




                                                 82
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 83 of 101



               d.      In or about February or March of 2015, knowingly transferred, or caused to

                       be transferred, Devcon Enterprise, Inc.’s assets and property to DEI

                       Property Management, LLC by accepting said transfer as manager and

                       member of DEIPM;

               e.      Knowingly transferring, or causing to be transferred, $955,838.88 to the

                       MPL 2015 Rev. Trust from DEIPM in 2015 knowing that said funds would

                       be used by SAL to pay his expenses and finance his lifestyle;

               f.      Knowingly transferring, or causing to be transferred, $2,127,870.00 to the

                       MPL 2015 Rev. Trust from DEIPM in 2016 knowing that said funds would

                       be used by SAL to pay his expenses and finance his lifestyle; and

               g.      Knowingly transferring, or causing to be transferred, $239,760.00 to the

                       MPL 2015 Rev. Trust from DEIPM in 2017 knowing that said funds would

                       be used by SAL to pay his expenses and finance his lifestyle.

                     Statutory Violations of 18 USC § 1503 – Obstruction of Justice

       339.    The Goldberg Trustee is an officer of the Court having been duly appointed by

Judge Dabrowski.

       340.    Roland LaBonte/Trustee corruptly endeavored to impede the Goldberg Trustee as

an officer of a court of the United States of America in the discharge of his duties, in violation of

18 USC § 1503(a), by engaging in the conduct alleged herein, including but not limited to the

allegations contained in paragraph 387(b), which conduct had the practical impact of placing

property to which the Goldberg Trustee was entitled beyond his reach. Roland LaBonte/Trustee

did so with knowledge of ongoing judicial proceedings and with knowledge and intent that the




                                                 83
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 84 of 101



natural and probable effect of his conduct was the interference with the Goldberg Trustee’s ability

to discharge his duties.

                     Statutory Violations of 18 USC § 1512 – Obstruction of Justice

       341.    The foregoing conduct of Roland LaBonte/Trustee as alleged herein, including but

not limited to the allegations contained in paragraph 387(b), corruptly obstructed and impeded an

official proceeding: The Goldberg Debtors’ bankruptcy proceeding and related proceedings to

protect and collect the SAL Judgment.

                       Statutory Violations of 18 USC § 1956 – Money Laundering

       342.    The actions of Roland LaBonte/Trustee as alleged herein, which allegations are

incorporated herein by reference, violated 18 USC § 1956(a)(1) by:

               a.      Conducting the series of financial transaction alleged herein, including but

                       not limited to the allegations contained in paragraph 387(b):

                       i.     knowing that the property involved represented the proceeds of

                              some form of unlawful activity, namely violations of 18 USC §§

                              152, 1341, 1343, 1503, and/or 1512;

                       ii.    which transactions in fact involved the proceeds of such unlawful

                              activity as alleged throughout this Complaint;

                       iii.   with the intent to promote the carrying on of said specified unlawful

                              activity in furtherance of the Enterprise to Obstruct the Goldberg

                              Trustee; and,

                       iv.    knowing and having reason to know that the transactions were

                              designed in whole or in part to conceal or disguise the nature, the

                              location, the source, the ownership, or the control of the proceeds of




                                                84
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 85 of 101



                               specified unlawful activity, all as alleged elsewhere in this

                               Complaint.

       343.    As a direct and proximate result and by reason of the foregoing violations of 18

USC § 1962(c) the Goldberg Trustee has been impeded in the discharge of his duty to “collect and

reduce to money the property of the estate for which such trustee serves” pursuant to 11 USC §

704(1)(1), and “receive and collect any and all sums of money due to the defendant,” and he has

been injured as a result.

       344.    Likewise, the Goldberg Victims have been harmed as a direct and proximate result

of the foregoing violations of 18 USC § 1962(c) inasmuch as they continue to be deprived of

monies that are rightfully theirs.

       345.    Lastly, the Goldberg Trustee has been impeded because he has been forced to

expend considerable time and resources, and incur substantial cost, attempting to enforce the SAL

Judgment, as well as pursuing multiple actions against the various individuals and entities to whom

SAL has transferred his assets, none of which would have been expended or incurred but for

Roland LaBonte/Trustee’s conduct as set forth herein.

       346.    The Goldberg Trustee is the representative of the Goldberg Victims who are the

ultimate beneficiaries of the Goldberg Trustee’s claims and judgments, including the SAL

Judgment. Thus, each and every effort to impede the Goldberg Trustee causes injury to the

Goldberg Victims.

       347.    As a consequence of the foregoing, the Goldberg Trustee is entitled to recover

herein treble damages, as well as the costs and attorneys’ fees incurred in bringing this suit.




                                                 85
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 86 of 101



                                        COUNT 3
                             SUBSTANTIVE RACKETEERING
           (AGAINST J. SPARVERI, INDIVIDUALLY AND AS TRUSTEE OF THE SALDT)

       348.    The Goldberg Trustee realleges and incorporates by reference the allegations made

in each of the proceeding paragraphs, specifically paragraphs 1 through 310.

       349.    Beginning in or about 2010 and continuing at least until the filing of this Complaint,

J. Sparveri both individually and, until his resignation in 2013, as trustee of the SALDT

(collectively “J. Sparveri/Trustee”), a defendant herein, being a “person” as that term is defined in

18 USC § 1961(3), did knowingly maintain, directly or indirectly, control of, and conducted and

participated in, directly or indirectly, the Enterprise to Obstruct the Goldberg Trustee which was

engaged in, and the activities of which affected, interstate commerce, through a pattern of

racketeering activity, as that term is defined in 18 USC §§ 1961(1) and (5).

       350.    J. Sparveri/Trustee, and others, misrepresented, concealed, and hid, and caused to

be misrepresented, concealed, and hidden, the purposes of and the acts done in furtherance of the

Enterprise to Obstruct the Goldberg Trustee.

       351.    The racketeering activity in which J. Sparveri/Trustee engaged in violation of 18

USC §§ 1962(c) consisted, inter alia, of:

               a.      Multiple acts of wire fraud in violation of 18 USC § 1343;

               b.      Multiple acts of concealment and fraudulent transfer of property under 18

                       USC § 152;

               c.      Multiple acts of obstruction of justice under 18 USC §§ 1503 and 1512; and

               d.      Multiple acts of money laundering under 18 USC § 1956.

       352.    Specifically, J. Sparveri/Trustee engaged in a pattern of racketeering activity

consisting of at least the following predicate acts:

                       Statutory Violations of 18 USC § 1343 – Wire Fraud


                                                  86
           Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 87 of 101



       353.     On or about the dates set forth below, J. Sparveri/Trustee, in violation of 18 USC §

1343, for the purpose of executing and attempting to execute the Enterprise to Obstruct the

Goldberg Trustee did knowingly transmit and cause to be transmitted, in interstate commerce, by

means of wire communication, the writings, signs, and signals set forth below, proof of any one

of which is a predicate act, with the intent to further a scheme or artifice to defraud the Goldberg

Trustee:

                a.     On June 9, 2010, J. Sparveri sent to P. Bourdeau, Esq. and SAL via email

                       the Revised 2006 Note for review. P. Bourdeau, Esq. responded to J.

                       Sparveri’s email on June 10, 2010 stating “I have reviewed the note and it

                       is in excellent shape.”

                b.     On or about June 9, 2010, J. Sparveri spoke with SAL by telephone

                       concerning the artificially deflated, and, therefore false, values to be

                       assigned to each of the assets transferred to the SALDT in connection with

                       the transfer of the Fraudulently Transferred Interests.

                c.     On June 11, 2010, J. Sparveri sent an email to SAL’s counsel attaching

                       information for use in SAL’s counsel’s preparation of the assignment,

                       assumption and consent agreements to effectuate the transfer of the

                       Fraudulently Transferred Interests.

                d.     On June 11, 2010, J. Sparveri sent to SAL via email the Revised 2006 Note.

                e.     On July 21, 2010, J. Sparveri sent to SAL’s counsel and SAL via email

                       comments to the assignment, assumption and consent agreements intended

                       to effectuate the transfer of the Fraudulently Transferred Interests.




                                                 87
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 88 of 101



                f.      On July 28, 2010, J. Sparveri sent an email to Barbara Pursley of Devcon

                        confirming that distributions from the Fraudulently Transferred Interests

                        should be paid to SAL personally, even though the income producing assets

                        had been transferred to the SALDT, and even though J. Sparveri later

                        testified that paying the income directly to the SALDT was the right thing

                        to do.

                g.      On August 10, 2010, J. Sparveri sent an email to an individual who was a

                        trustee of a trust that was a member of several SAL dominated and

                        controlled entities. In the email J. Sparveri, who was also a trustee of that

                        trust, informs his co-trustee that he has reviewed the assignment agreements

                        effectuating the transfer of the Fraudulently Transferred Interests and they

                        are “good to go for signature.” J. Sparveri’s August 10, 2010, email was in

                        response to an email from SAL’s counsel to the same trustee in which

                        SAL’s counsel falsely represented that SAL was transferring his assets to

                        the SALDT for “estate planning reasons.”

              Statutory Violations of 18 USC § 152(7) – Fraudulent Transfer and Concealment

       354.     J. Sparveri/Trustee, in violation of 18 USC § 152(7), knowingly and fraudulently

transferred and concealed the property of the SALDT with the intent to defeat the provisions of

title 11, namely by rendering property that could be used to satisfy the SAL Judgment uncollectable

by the Goldberg Trustee though the actions described herein, including but not limited to the

allegations contained in paragraph 387(c).




                                                 88
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 89 of 101



                     Statutory Violations of 18 USC § 1503 – Obstruction of Justice

       355.     J. Sparveri/Trustee further corruptly obstructed, impeded, and endeavored to

obstruct and impede, the due administration of justice, namely the orderly collection and reduction

to money of the property of the Goldberg Debtors’ estate by the Goldberg Trustee, an officer of a

court of the United States of America, in violation of 18 USC § 1503(a), by engaging in the

conduct alleged herein, including but not limited to the allegations contained in paragraph 387(c).

       356.     The conduct of J. Sparveri/Trustee alleged herein rendered property to which the

Goldberg Trustee was entitled beyond his reach.

       357.     J. Sparveri/Trustee engaged in the foregoing conduct with knowledge of ongoing

judicial proceedings and that the natural and probable effect of his conduct was the interference

with the Goldberg Trustee’s ability to discharge his official duties.

                        Statutory Violations of 18 USC § 1512 – Obstruction of Justice

       358.     By engaging in the heretofore alleged conduct, including but not limited to the

allegations contained in paragraph 387(c), which had the practical effect of rendering property to

which the Goldberg Trustee was entitled beyond his reach, J. Sparveri/Trustee corruptly obstructed

and impeded an official proceeding: The Goldberg Debtors’ bankruptcy proceeding.

                         Statutory Violations of 18 USC § 1956 – Money Laundering

       359.     The actions of J. Sparveri/Trustee as alleged herein constitute a violation of 18 USC

§ 1956(a)(1).

       360.     J. Sparveri/Trustee violated 18 USC § 1956(a)(1) by:

                a.        Conducting the series of financial transactions alleged herein, including but

                          not limited to the allegations contained in paragraph 387(c):




                                                   89
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 90 of 101



                       i.       knowing that the property involved represented the proceeds of

                               some form of unlawful activity, namely violations of 18 USC §§

                               152, 1341, 1343, 1503, and/or 1512;

                       ii.     which transactions in fact involved the proceeds of such unlawful

                               activity as alleged elsewhere in this Complaint;

                       iii.    With the intent to promote the carrying on of said specified unlawful

                               activity in furtherance of the Enterprise to Obstruct the Goldberg

                               Trustee; and,

                       iv.     Knowing and having reason to know that the transactions were

                               designed in whole or in part to conceal or disguise the nature, the

                               location, the source, the ownership, or the control of the proceeds of

                               specified unlawful activity, all as alleged herein.

       361.    As a direct and proximate result and by reason of the foregoing violations of 18

USC § 1962(c), the Goldberg Trustee has been impeded in the discharge of his duty to “collect

and reduce to money the property of the estate for which such trustee serves” pursuant to 11 USC

§ 704(1)(1), and “receive and collect any and all sums of money due to the defendant,” and he has

been injured as a result.

       362.    Likewise, the Goldberg Victims have been harmed as a direct and proximate result

of the foregoing violations of 18 USC § 1962(c) inasmuch as they continue to be deprived of

monies that are rightfully theirs.

       363.    Lastly, the Goldberg Trustee has been impeded because he has been forced to

expend considerable time and resources, and incur substantial cost, attempting to enforce the SAL

Judgment including by pursuing multiple actions against the various individuals and entities to




                                                 90
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 91 of 101



whom SAL has transferred his assets, none of which would have been expended or incurred but

for J. Sparveri/Trustee’s conduct as set forth herein.

       364.    The Goldberg Trustee is the representative of the Goldberg Victims who are the

ultimate beneficiaries of the Goldberg Trustee’s claims and judgments, including the SAL

Judgment. Thus, each and every effort to impede the Goldberg Trustee causes injury to the

Goldberg Victims.

       365.    As a consequence of the foregoing, the Goldberg Trustee is entitled to recover

herein treble damages, as well as the costs and attorneys’ fees incurred in bringing this suit.

                                      COUNT 4
                              SUBSTANTIVE RACKETEERING
                (AGAINST SALLY LABONTE, INDIVIDUALLY, AS TRUSTEE OF THE
                     SALDT AND AS TRUSTEE OF THE SAL REV. TRUST)

       366.    The Goldberg Trustee realleges and incorporates by reference the allegations made

in each of the proceeding paragraphs, specifically paragraphs 1 through 310.

       367.    Beginning in or about 2010 and continuing at least until the filing of this Complaint,

Sally LaBonte individually and in her capacity as trustee of the SALDT and the SAL Rev. Trust

(collectively “Sally LaBonte/Trustee”), a defendant herein, being a “person” as that term is defined

in 18 USC § 1961(3), did knowingly maintain, directly or indirectly, control of, and conducted and

participated in, directly or indirectly, the Enterprise to Obstruct the Goldberg Trustee which was

engaged in, and the activities of which affected, interstate commerce, through a pattern of

racketeering activity, as that term is defined in 18 USC §§ 1961(1) and (5).

       368.    Sally LaBonte/Trustee, and others, misrepresented, concealed, and hid, and caused

to be misrepresented, concealed, and hidden, the purposes of and the acts done in furtherance of

the Enterprise to Obstruct the Goldberg Trustee.




                                                 91
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 92 of 101



       369.     The racketeering activity in which Sally LaBonte/Trustee engaged in violation of

18 USC §§ 1962(c) consisted, inter alia, of:

                a.      Multiple acts of mail fraud in violation of 18 USC § 1341;

                b.      Multiple acts of concealment and fraudulent transfer of property under 18

                        USC § 152;

                c.      Multiple acts of obstruction of justice under 18 USC §§ 1503 and 1512;

                d.      Multiple acts of money laundering under 18 USC § 1956; and,

                e.      Multiple acts of transaction of money involved in unlawful activity under

                        18 USC § 1957.

       370.     Specifically, Sally LaBonte/Trustee engaged in a pattern of racketeering activity

consisting of at least the following predicate acts:

              Statutory Violations of 18 USC § 152(7) – Fraudulent Transfer and Concealment

       371.     Sally LaBonte/Trustee, in violation of 18 USC § 152(7), knowingly and

fraudulently transferred and concealed the property of the SAL Rev. Trust and the SALDT with

the intent to defeat the provisions of title 11, namely by rendering property that could be used to

satisfy the SAL Judgment uncollectable by the Goldberg Trustee by engaging in the conduct

described herein, including but not limited to the allegations contained in paragraph 387(d).

                      Statutory Violations of 18 USC § 1503 – Obstruction of Justice

       372.     By engaging in the conduct alleged herein, including but not limited to the

allegations contained in paragraph 387(d), Sally LaBonte/Trustee further corruptly obstructed,

impeded, and endeavored to obstruct and impede, the due administration of justice, namely the

orderly collection and reduction to money of the property of the Goldberg Debtors’ estate by the




                                                  92
           Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 93 of 101



Goldberg Trustee, an officer of a court of the United States of America, in violation of 18 USC §

1503(a).

          373.   The heretofore alleged conduct of Sally LaBonte/Trustee rendered property to

which the Goldberg Trustee was entitled beyond his reach.

          374.   Sally LaBonte/Trustee engaged in the foregoing conduct with knowledge of

ongoing judicial proceedings and with knowledge and intent that the natural and probable effect

of her conduct was the interference with the Goldberg Trustee’s ability to discharge his official

duties.

                      Statutory Violations of 18 USC § 1512 – Obstruction of Justice

          375.   By engaging in the heretofore alleged conduct, including but not limited to the

allegations contained in paragraph 387(d), which rendered property to which the Goldberg Trustee

was entitled beyond his reach, Sally LaBonte/Trustee corruptly obstructed and impeded an official

proceeding: The Goldberg Debtors’ bankruptcy proceeding.

                       Statutory Violations of 18 USC § 1956 – Money Laundering

          376.   The actions of Sally LaBonte/Trustee as alleged in this Complaint constitute a

violation of 18 USC § 1956(a)(1) inasmuch as, Sally LaBonte/Trustee:

                 a.     Conducted the series of financial transactions as alleged herein, including

                        but not limited to the allegations contained in paragraph 387(d):

                        i.     Knowing that the property involved represented the proceeds of

                               some form of unlawful activity, namely violations of 18 USC §§

                               152, 1341, 1343, 1503, and/or 1512;

                        ii.    Which transactions in fact involved the proceeds of such unlawful

                               activity as alleged herein;




                                                 93
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 94 of 101



                       iii.    With the intent to promote the carrying on of said specified unlawful

                               activity in furtherance of the Enterprise to Obstruct the Goldberg

                               Trustee; and,

                       iv.     Knowing and having reason to know that the transactions were

                               designed in whole or in part to conceal or disguise the nature, the

                               location, the source, the ownership, or the control of the proceeds of

                               specified unlawful activity, all as alleged herein.

                               Statutory Violations of 18 USC § 1957 –
                   Monetary Transactions in Property Derived from Unlawful Activity

       377.    Sally LaBonte/Trustee, in violation of 18 USC § 1957(a), while in the United States

of America, knowingly engaged in multiple monetary transactions in criminally derived property,

namely violations of 18 USC §§ 152, 1341, 1343, 1503, and/or 1512, the value of which was

greater than $10,000, and the property was in fact derived from specified unlawful activity, namely

violations of 18 USC §§ 152, 1341, 1343, 1503, and/or 1512 by performing the acts alleged herein,

including but not limited to the allegations contained in paragraph 387(d), proof of any one of

which is a predicate act.

       378.    As a direct and proximate result and by reason of the foregoing violations of 18

USC § 1962(c) the Goldberg Trustee has been impeded in the discharge of his duty to “collect and

reduce to money the property of the estate for which such trustee serves” pursuant to 11 USC §

704(1)(1), and “receive and collect any and all sums of money due to the defendant,” and he has

been injured as a result.

       379.    Likewise, the Goldberg Victims have been harmed as a direct and proximate result

of the foregoing violations of 18 USC § 1962(c) inasmuch as they continue to be deprived of

monies that are rightfully theirs.



                                                 94
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 95 of 101



       380.    Lastly, the Goldberg Trustee has been impeded because he has been forced to

expend considerable time and resources, and incur substantial cost, attempting to enforce the SAL

Judgment including by pursuing multiple actions against the various individuals and entities to

whom SAL has transferred his assets, none of which would have been expended or incurred but

for Sally LaBonte/Trustee’s conduct as set forth herein.

       381.    The Goldberg Trustee is the representative of the Goldberg Victims who are the

ultimate beneficiaries of the Goldberg Trustee’s claims and judgments, including the SAL

Judgment. Thus, each and every effort to impede the Goldberg Trustee causes injury to the

Goldberg Victims.

       382.    As a consequence of the foregoing, the Goldberg Trustee is entitled to recover

herein treble damages, as well as the costs and attorneys’ fees incurred in bringing this suit.

                                         COUNT 5
                                  RACKETEERING CONSPIRACY
                               (AGAINST ALL NAMED DEFENDANTS)

       383.    The Goldberg Trustee realleges and incorporates by reference the allegations made

in each of the proceeding paragraphs, specifically paragraphs 1 through 310.

       384.    The Defendants have unlawfully, knowingly, and willfully combined, conspired,

confederated, and agreed together and with others to violate 18 USC §§ 1962(c) as described

above, in violation of 18 USC § 1962(d).

       385.    By and through each Defendant’s close personal and/or professional relationship

with SAL and involvement in the LaBonte Family real estate business, each defendant knew the

nature of the Enterprise to Obstruct the Goldberg Trustee and each Defendant knew that the

Enterprise to Obstruct the Goldberg Trustee extended beyond each Defendant’s respective role.




                                                 95
         Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 96 of 101



       386.       Each Defendant engaged in the acts as alleged herein, possessing knowledge of at

least the general contours of the conspiracy, with the intent to further or facilitate the Enterprise to

Obstruct the Goldberg Trustee and the purpose thereof.

        387.      Such acts by the named defendants are as alleged in this Complaint, including but

not limited to:

                  a.     As to SAL/Trustee: the acts of SAL/Trustee articulated herein, including at

                         Paragraphs 57-282, 317(a)-(g), and 318(a)-(z), which are incorporated

                         herein by reference, and constitute violations of, inter alia, 18 USC §§ 1343,

                         152, 1503, 1512, and/or 1956.

                  b.     As to Roland LaBonte/Trustee: the acts of Roland LaBonte/Trustee

                         articulated herein, including at Paragraphs 76(a)-(p), 109, 129-134, 214-

                         282, 337(a)-(h), 338(a)-(g), which are incorporated herein by reference, and

                         constitute violations of, inter alia, 18 USC §§ 1343, 152, 1503, 1512, and/or

                         1956.

                  c.     As to J. Sparveri/Trustee: the acts of J. Sparveri/Trustee articulated herein,

                         including at Paragraphs 57-134, 234-266, and 353(a)-(g), which are

                         incorporated herein by reference, and constitute violations of, inter alia, 18

                         USC §§ 1343, 152, 1503, 1512, and/or 1956.

                  d.     As to Sally LaBonte/Trustee: the acts of Sally LaBonte/Trustee articulated

                         herein, including at Paragraphs 76(a)-(p), 79, 97, 102, 109, 120-125, and

                         226, which are incorporated herein by reference, and constitute violations

                         of, inter alia, 18 USC §§ 1343, 152, 1503, 1512, 1956, and/or 1957.




                                                   96
Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 97 of 101



     e.   As to Marilyn LaBonte, Marilyn LaBonte Rev. Trustee, and Marilyn

          LaBonte 2015 Rev. Trustee (collectively Marilyn LaBonte/Trustee”): the

          acts articulated herein, including at Paragraphs 78 and 257-266, which are

          incorporated herein by reference, and by engaging in the acts necessary to

          i) settle or create the MPL 2015 Rev. Trust, ii) open a checking account in

          the name of the MPL 2015 Rev. Trust, and iii) authorize SAL’s continuous

          and ongoing use of said checking account to pay his and his family’s living

          expenses to maintain their affluent lifestyle using the proceeds of Devcon’s

          ongoing business activities to which the Goldberg Trustee is entitled, while

          at the same time dissolving Devcon and concealing its continuing business

          through DEIPM. These acts constitute violates of, inter alia, 18 USC §

          1503, 1512, 152, and/or 1956.

     f.   As to L. Marks, Esq.: the acts of L. Marks, Esq. articulated herein, including

          at Paragraphs 165-194 and 214-281, which are incorporated herein by

          reference, and constitute violations of, inter alia, 18 USC §§ 1343, 152,

          1503, and/or 1512.

     g.   As to P. Bourdeau, Esq.: the acts of P. Bourdeau, Esq. articulated herein,

          including at Paragraphs 57-81, 89-100, 133-134, 214-242, 249, and 257-

          267, which are incorporated herein by reference, and constitute violations

          of, inter alia, 18 USC §§ 1343, 152, 1503, and/or 1512.

     h.   As to R. Landino: the acts of R. Landino articulated herein, including at

          Paragraphs 135-213, which are incorporated herein by reference, and




                                    97
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 98 of 101



                       constitute violations of, inter alia, 18 USC §§ 1343, 152, 1503, 1512, and/or

                       1956.

       388.    Each Defendant knew about and agreed to facilitate the Enterprise to Obstruct the

Goldberg Trustee by way of the acts in which he or she engaged as alleged herein and/or through

explicit agreement amongst some or all of the Defendants. Further evidence of an agreement

among the Defendants is particularly within the knowledge and control of each Defendant.

       389.    As a direct and proximate result and by reason of the foregoing violations of 18

USC § 1962(d) the Goldberg Trustee has been impeded in the discharge of his duty to “collect and

reduce to money the property of the estate for which such trustee serves” pursuant to 11 USC §

704(1)(1), and “receive and collect any and all sums of money due to the defendant,” and he has

been injured as a result.

       390.    Likewise, the Goldberg Victims have been harmed as a direct and proximate result

of the foregoing violations of 18 USC § 1962(d) inasmuch as they continue to be deprived of

monies that are rightfully theirs.

       391.    Lastly, the Goldberg Trustee has been impeded because he has been forced to

expend considerable time and resources, and incur substantial cost, attempting to enforce the SAL

Judgment including by pursuing multiple actions against the various individuals and entities to

whom SAL has transferred his assets, none of which would have been expended or incurred but

for the Defendant’s conduct as set forth herein.

       392.    The Goldberg Trustee is the representative of the Goldberg Victims who are the

ultimate beneficiaries of the Goldberg Trustee’s claims and judgments, including the SAL

Judgment. Thus, each and every effort to impede the Goldberg Trustee causes injury to the

Goldberg Victims.




                                                   98
        Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 99 of 101



       393.    As a consequence of the foregoing, the Goldberg Trustee is entitled to recover

herein treble damages, as well as the costs and attorneys’ fees incurred in bringing this suit.

                                           COUNT 6
                                      VICARIOUS LIABILITY
                                        (AGAINST J&M)

       394.    The Goldberg Trustee realleges and incorporates by reference the allegations made

in each of the proceeding paragraphs, specifically paragraphs 1 through 310.

       395.    Beginning on or about October 1, 2012, L. Marks, Esq. was a partner, member

and/or agent of J&M.

       396.    L. Marks, Esq. engaged in the various wrongful acts, errors, and omissions set out

in this Complaint in the ordinary course of business of J&M. L. Marks, Esq.’s wrongful acts,

errors, and omissions were made within the regular scope of his employment and authority at J&M

and for the benefit and to further the interests of J&M. For example:

               a.      J&M billed SAL and other members of the LaBonte Family, as well as

                       entities controlled by LaBonte Family members, for L. Marks, Esq.’s work

                       related to the Enterprise to Obstruct the Goldberg Trustee, and J&M

                       received payment for such work.

               b.      In furtherance of the Enterprise to Obstruct the Goldberg Trustee, L. Marks,

                       Esq. transmitted correspondence using J&M’s letterhead and his firm email

                       address and received correspondence at J&M’s address and at his firm email

                       address.

       397.    L. Marks, Esq.’s wrongful acts, errors, and omissions impeded the Goldberg

Trustee and thereby caused significant harm to the Goldberg Victims by:




                                                 99
      Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 100 of 101



                a.     Causing the Goldberg Trustee to expend substantial sums to uncover the

                       Enterprise to Obstruct the Goldberg Trustee; and

                b.     Preventing the Goldberg Trustee from satisfying his claims against SAL and

                       associated entities.

      398.      As a result of the foregoing, the Goldberg Trustee and the Goldberg Victims have

been injured.

      399.      J&M is liable to the Goldberg Trustee to the same extent as L. Marks, Esq.




                                               100
       Case 3:19-cv-01533-VLB Document 1 Filed 09/27/19 Page 101 of 101



WHEREFORE, the Goldberg Trustee pray for judgment as follows:

   1. Awarding the Goldberg Trustee compensatory damages in an amount to be proven at trial,

      consisting of lost debt damages and the attorneys’ fees and costs expended as a result of

      the unlawful conduct alleged herein, together with pre-judgment interest;

   2. Awarding the Goldberg Trustee treble damages pursuant to 18 USC § 1964(c);

   3. Awarding the Goldberg Trustee his costs and expenses incurred in this action, including

      reasonable attorneys’ fees and expenses;

   4. Awarding the Goldberg Trustee punitive damages to the extent allowable by law; and,

   5. Such other and further relief as the Court deems just and proper.

                                    JAMES BERMAN, CHAPTER 7 TRUSTEE
                                    FOR THE SUBSTANTIVELY CONSOLITATED
                                    ESTATE OF MICHAEL S. GOLDBERG, LLC AND
                                    MICHAEL S. GOLDBERG

                                By: /s/ James M. Moriarty
                                    Eric A. Henzy (ct12849)
                                    James M. Moriarty (ct21876)
                                    Christopher H. Blau (ct30120)
                                    ZEISLER & ZEISLER, P.C.
                                    10 Middle Street, 15th Floor
                                    Bridgeport, Connecticut 06604
                                    Tele: (203) 368-4234
                                    Fax: (203) 367-9678
                                    Email: ehenzy@zeislaw.com
                                            jmoriarty@zeislaw.com
                                            cblau@zeislaw.com




                                              101
